Exhibit 10.1










 
 
 
J.P.MORGAN
 
 
CREDIT AGREEMENT
 
dated as of
 
December 2, 2010
 
among
 
ALMOST FAMILY, INC.
 
and
 
JPMORGAN CHASE BANK, N.A., as a Lender
and as Administrative Agent
 
BANK OF AMERICA, N.A., as a Lender
and as Syndication Agent
 
CITIBANK, N.A., as a Lender
and as a Documentation Agent
 
FIFTH THIRD BANK, an Ohio banking corporation, as a Lender
and as a Documentation Agent
 
________________________________________
 
J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Sole Lead Arranger
 
 
 
 
 




 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
 
                                                                                                  Page
 


ARTICLE I
 
Definitions
       
SECTION 1.01.
Defined
Terms                                                                                     
 1
 
SECTION 1.02.
Classification of Loans and
Borrowings                                                                                     
19
 
SECTION 1.03.
Terms
Generally                                                                                     
19
 
SECTION 1.04.
Accounting Terms;
GAAP                                                                                     
19
         
 
ARTICLE II
 
The Credits
       
SECTION 2.01.
Commitments                                                                                     
 20
 
SECTION 2.02.
Loans and
Borrowings                                                                                     
 20
 
SECTION 2.03.
Requests for Revolving
Borrowings                                                                                     
 21
 
SECTION 2.04.
[Intentionally
Omitted]                                                                                     
 21
 
SECTION 2.05.
Swingline
Loans                                                                                     
 21
 
SECTION 2.06.
Letters of
Credit                                                                                     
 22
 
SECTION 2.07.
Funding of
Borrowings                                                                                     
 25
 
SECTION 2.08.
Interest Elections
 26
 
SECTION 2.09.
Termination and Reduction of
Commitments                                                                                     
 27
 
SECTION 2.10.
Repayment of Loans; Evidence of
Debt                                                                                     
 27
 
SECTION 2.11.
Prepayment of
Loans                                                                                     
 28
 
SECTION 2.12.
Fees                                                                                     
 29
 
SECTION 2.13.
Interest                                                                                     
 30
 
SECTION 2.14.
Alternate Rate of
Interest                                                                                     
 30
 
SECTION 2.15.
Increased
Costs                                                                                     
 31
 
SECTION 2.16.
Break Funding
Payments                                                                                     
 32
 
SECTION 2.17.
Taxes                                                                                     
 32
 
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 35
 
SECTION 2.19.
Mitigation Obligations; Replacement of
Lenders                                                                                     
 37
 
SECTION 2.20.
Increase in Total Commitment
 37
 
SECTION 2.21.
Defaulting Lenders
 39
 
 
ARTICLE III
 
Representations and Warranties
       
SECTION 3.01.
Organization;
Powers                                                                                     
 40
 
SECTION 3.02.
Authorization;
Enforceability                                                                                     
 41
 
SECTION 3.03.
Governmental Approvals; No
Conflicts                                                                                     
 41
 
SECTION 3.04.
Financial Condition; No Material Adverse
Change                                                                                     
 41
 
SECTION 3.05.
Properties                                                                                     
 41
 
SECTION 3.06.
Litigation and Environmental
Matters                                                                                     
 41
 
SECTION 3.07.
Compliance with Laws and
Agreements                                                                                     
 42
 
SECTION 3.08.
Investment Company
Status                                                                                     
 42
 

 
 
2

--------------------------------------------------------------------------------

 
SECTION 3.09.
Taxes                                                                                     
 42
 
SECTION 3.10.
ERISA                                                                                     
 43
 
SECTION 3.11.
Disclosure                                                                                     
 43
         
 
 
ARTICLE IV
 
Conditions
 
 
SECTION 4.01.
Effective
Date                                                                                     
 43
 
SECTION 4.02.
Each Credit
Event                                                                                     
 44
         
ARTICLE V
 
Affirmative Covenants
         
SECTION 5.01.
Financial Statements and Other
Information                                                                                     
 44
 
SECTION 5.02.
Notices of Material
Events                                                                                     
 46
 
SECTION 5.03.
Existence; Conduct of
Business                                                                                     
 46
 
SECTION 5.04
Payment of
Obligations                                                                                     
 46
 
SECTION 5.05.
Maintenance of Properties;
Insurance                                                                                     
 46
 
SECTION 5.06.
Books and Records; Inspection
Rights                                                                                     
 46
 
SECTION 5.07.
Compliance with
Laws                                                                                     
 47
 
SECTION 5.08.
Use of Proceeds and Letters of
Credit                                                                                     
 47
 
SECTION 5.09.
Financial Covenants
 47
 
 
 
ARTICLE VI
 
Negative Covenants
 
 
SECTION 6.01.
Indebtedness                                                                                     
 47
 
SECTION 6.02.
Liens                                                                                     
 48
 
SECTION 6.03.
Fundamental
Changes                                                                                     
 48
 
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
 49
 
SECTION 6.05.
Swap
Agreements                                                                                     
 49
 
SECTION 6.06.
Restricted
Payments                                                                                     
 50
 
SECTION 6.07.
Transactions with
Affiliates                                                                                     
 50
 
SECTION 6.08.
Restrictive Agreements
 50
 
SECTION 6.09.
Grant of Lien on After-Acquired Real Estate
 50
 
 
ARTICLE VII
 
   
     Events of
Default                                                                                     
 51
         


 
3

--------------------------------------------------------------------------------

 



 
ARTICLE VIII
 
 
  The Administrative
Agent                                                                                     
53
     
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.
Notices                                                                                     
 56
SECTION 9.02.
Waivers;
Amendments                                                                                     
 57
SECTION 9.03.
Expenses; Indemnity; Damage
Waiver                                                                                     
 58
SECTION 9.04.
Successors and
Assigns                                                                                     
 59
SECTION 9.05.
Survival                                                                                     
 62
SECTION 9.06.
Counterparts;
Integration;  Effectiveness                                                                                     
 62
SECTION 9.07.
Severability                                                                                     
 62
SECTION 9.08.
Right of
Setoff                                                                                     
 62
SECTION 9.09.
Governing Law; Jurisdiction; Consent
  to Service of
Process                                                                                     
 
 63
SECTION 9.10.
WAIVER OF JURY
TRIAL                                                                                     
 63
SECTION 9.11.
Headings                                                                                     
 63
SECTION 9.12.
Confidentiality                                                                                     
 63
SECTION 9.13.
Interest Rate
Limitation                                                                                     
 64
SECTION 9.14.
USA PATRIOT
Act                                                                                     
 65



EXHIBITS:


Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Commitment and Acceptance
Exhibit C – Form of Compliance Certificate
Exhibit D – Form of U.S. Tax Certificate

SCHEDULES:


Schedule 2.01 – Commitments of Lenders
Schedule 3.01 – Identification of Subsidiaries
Schedule 3.06 -- Disclosed Matters
Schedule 5.09 – Financial Covenants
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.08 -- Existing Restrictions


  RIDERS


  Pricing Grid Rider
  Acquired EBITDA Calculation Rider





 
4

--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT is dated as of December 2, 2010 and entered into among [i]
ALMOST FAMILY, INC., a Delaware corporation (“Borrower”), [ii] the LENDERS party
hereto, and [iii] JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
The parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below, each reference to an Article, Section,
Exhibit, Schedule or Rider shall mean and be deemed to refer to an Article or
Section of, or an Exhibit, Schedule or Rider to, this Agreement unless expressly
otherwise indicated, and all such Exhibits, Schedules and Riders are hereby
incorporated by reference in this Agreement:


"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“ABR Margin” means the applicable interest rate increment shown on the Pricing
Grid Rider to be added for purposes of calculating the Alternate Base Rate.


“Acquirer” means, as applicable, Borrower or a Subsidiary Guarantor of Borrower
making or intending to make an Acquisition.


“Acquisition” means the acquisition by a Person of all or substantially all of
the assets of or Equity Interest in another Person.


“Acquisition Threshold” means $25,000,000.


“Acquired EBITDA” means the proforma EBITDA projected to be generated by a
Target Person during a Proforma Calculation Period, as determined pursuant to
the Proforma Acquisition Information and otherwise substantiated to the
satisfaction of Administrative Agent in its sole discretion; provided, however,
that for purposes of calculating Adjusted EBITDA [i] in order for the proforma
EBITDA projected to be generated by a Target Person during a Proforma
Calculation Period to be eligible for inclusion in Acquired EBITDA, the
historical financial statements for each fiscal year end of the Target Person
included as part of the Proforma Acquisition Information must be audited
financial statements, and [ii] the actual EBITDA of the Target Person during any
Proforma Calculation Quarter shall be substituted for the Acquired EBITDA of the
Target Person for that Proforma Calculation Quarter as of the last day of the
Proforma Calculation Quarter.  The Acquired EBITDA for each Target Person shall
be determined and stipulated in the Acquired EBITDA Calculation Rider in
accordance with the provisions of this Agreement.


“Adjusted EBITDA” means the sum of [i] EBITDA, plus [ii] Acquired EBITDA;
provided, however, that for purposes of calculating Adjusted EBITDA, Acquired
EBITDA may not exceed fifty percent (50%) of Adjusted EBITDA.

 
5

--------------------------------------------------------------------------------

 

 “Adjusted Fixed Charges” means the sum, for any period, of interest expense,
determined in accordance with GAAP, plus Rent Expense.


“Adjusted Fixed Charge Coverage Ratio” means, for any period, EBITDAR divided by
Adjusted Fixed Charges.


"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to [a] the LIBO Rate for such Interest Period
multiplied by [b] the Statutory Reserve Rate.


"Administrative Agent" means JPMorgan Chase Bank, N.A. in its capacity as
Administrative Agent for the Lenders pursuant to Article VIII, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article VIII.


"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement” means this Credit Agreement, including the Exhibits, Schedules and
Riders hereto, as it may be amended, renewed, modified or restated and in effect
from time to time.


“Alternate Base Rate” means, for any day, a rate per annum equal to the sum of
[i] the greatest of [a] the Prime Rate in effect on such day, [b] the Federal
Funds Effective Rate in effect on such day plus ½ of 1%, or [c] the Adjusted
LIBO Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%, plus [ii] the
ABR Margin.  For the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page 1 (or on
any successor or substitute page) at approximately 11:00 a.m. London time on
such day (without any rounding), plus one percent (1%).  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.


“Applicable Calculation Period” means each period of the most recent four (4)
consecutive complete fiscal quarters of Borrower that ends on the last day of a
fiscal quarter of Borrower and for which Applicable Financial Statements have
been delivered to the Administrative Agent.


“Applicable Financial Statements” means consolidated financial statements of the
Borrower delivered pursuant to Section 5.01 covering the Applicable Calculation
Period.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment; provided that in the
case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the total Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.


"Applicable Rate" means, for any day, [i] the Alternate Base Rate with respect
to any

 
6

--------------------------------------------------------------------------------

 

ABR Loan and [ii] the sum of the Adjusted LIBO Rate plus the LIBO Margin with
respect to any Eurodollar Revolving Loan, and [iii] with respect to the
Commitment Fees, the applicable interest rate increment per annum shown on the
Pricing Grid Rider.  In the event that any financial statement or Compliance
Certificate delivered pursuant to Section 5.01 is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any time period than the
Applicable Rate applied for such time period, the Borrower shall immediately
[a] deliver to the Administrative Agent a corrected Compliance Certificate for
such time period, and [b] immediately pay to the Administrative Agent for the
benefit of the Lenders the accrued additional interest and other fees owing as a
result of such increased Applicable Rate for such time period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto. 


"Approved Fund" has the meaning assigned to such term in Section 9.04.


"Arranger" means J.P. Morgan Securities LLC.


"Assessment Rate" means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
"well-capitalized" and within supervisory subgroup "B" (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.


"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


"Base CD Rate" means the sum of [a] the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus [b] the Assessment Rate.


"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

 
7

--------------------------------------------------------------------------------

 
 
"Borrower" has the meaning assigned to such term in the preamble to this
Agreement.


"Borrowing" means [a] Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or [b] a Swingline Loan.


"Borrowing Request" means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.


"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


“Calculation Date”  means the last day of each Applicable Calculation Period.


“Capital Expenditures” means, for any period, all expenditures (including
deposits) for, or contracts for expenditures (excluding contracts for
expenditures under or with respect to Capital Leases, but including cash down
payments for assets acquired under Capital Leases) with respect to any fixed
assets or improvements, or for replacements, substitutions or additions thereto,
which have a useful life of more than one year, including the direct or indirect
acquisition of such assets by way of increased product or service charges,
offset items or otherwise.


“Capital Lease” means any lease of any property (whether real, personal or
mixed) that, in conformity with GAAP, should be accounted for as a capital
lease.


"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


"Cash Management Products" means any one or more of the following types of
services or facilities extended to Borrower by Administrative Agent, any Lender,
or any Affiliate of the Administrative Agent or a Lender in reliance on
Administrative Agent’s or such Lender’s agreement to indemnify such Affiliate:
[i] Automated Clearing House (ACH) transactions and other similar money transfer
services; [ii] cash management, including controlled disbursement and lockbox
services; [iii] establishing and maintaining deposit accounts; and [iv]
purchasing card credit account or stored value cards.


"Change in Control" means [a] the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; [b]
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither [i] nominated by the board
of directors of the Borrower nor [ii] appointed by directors so nominated; or
[c] the acquisition of direct or indirect Control of the Borrower by any Person
or group.

 
8

--------------------------------------------------------------------------------

 

"Change in Law" means [a] the adoption of any law, rule, regulation or treaty
after the date of this Agreement, [b] any change in any law, rule, regulation,
or treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or [c] compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender's or the Issuing Bank's holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.  It is understood and agreed that the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith shall be deemed to constitute a
Change in Law made subsequent to the Closing Date (and, with respect to each New
Lender, subsequent to the date such New Lender becomes a Credit Party),
regardless of the date enacted, adopted or issued.


"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.


“Closing” the satisfaction of the conditions specified in Section 4.01 (or
waived in accordance with Section 9.02).


"Code" means the Internal Revenue Code of 1986, as amended.


“Collateral” means all assets and property of Borrower, any other Obligor, and
any other Person, whether real, personal, tangible or intangible, immovable,
movable or mixed, that now or at the Closing or at any other time thereafter is
pledged or mortgaged as security for the Obligations.


"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be [a] reduced from time to time pursuant to Section 2.09, [b]
increased pursuant to Section 2.20, and [c] reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender's Commitment is set forth in Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable.


“Commitment and Acceptance” means a document substantially in the form of
Exhibit B.


“Commitment Fee” means the Commitment Fee accruing at the applicable interest
rate per annum shown on the Pricing Grid Rider calculated and payable as
provided in Section 2.12(a).


“Commitment Increase” has the meaning assigned to such term in Section 2.20.


“Compliance Certificate” means a Certificate substantially in the form of
Exhibit C.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.


“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender, including any New Lender.

 
9

--------------------------------------------------------------------------------

 
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that [a] has failed, within two Business
Days of the date required to be funded or paid, to [i] fund any portion of its
Loans, [ii] fund any portion of its participations in Letters of Credit or
Swingline Loans or [iii] pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause [i] above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, [b] has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, [c] has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause [c] upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or [d] has become the subject of a Bankruptcy Event.


"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.


"dollars" or "$" refers to lawful money of the United States of America.


“Domestic Subsidiary” means a Subsidiary that is incorporated or otherwise
organized under the laws of a state of the United States of America or the
District of Columbia.


“EBITDA” means, for any period, without duplication, the total of the following
for Borrower on a consolidated basis, each calculated for such period:  [1] net
income determined in accordance with GAAP; plus, to the extent included in the
calculation of net income, [2] the sum of [a] income and franchise taxes paid or
accrued;  [b] interest expense, net of interest income, paid or accrued;  [c]
amortization and depreciation expense; [d] extraordinary or non-recurring “cash”
losses, the inclusion of which is reasonably acceptable to Administrative Agent;
and [e] extraordinary or non-recurring non-cash charges, the inclusion of which
is acceptable to Administrative Agent; less, to the extent included in the
calculation of net income, [3] the sum of [a] the income of any Person (other
than wholly-owned Subsidiaries of Borrower) in which any Borrower or a wholly
owned Subsidiary of a Borrower has an ownership interest except to the extent
such income is received by Borrower or such wholly-owned Subsidiary in a cash
distribution during such period; [b] gains from sales or other dispositions of
assets (other than Inventory in the normal course of business); and [c]
extraordinary or non-recurring gains.


“EBITDAR” means, for any period, the sum of Adjusted EBITDA plus Rent Expense.


"Effective Date" means the date of the Closing.

 
10

--------------------------------------------------------------------------------

 
“Eligible Assignee” means a commercial bank, financial institution, other
“accredited investor” (as defined in Regulation D of the Securities Act) or a
“qualified institutional buyer” as defined in Rule 144A of the Securities Act.


“Eligible Real Estate Collateral” means real estate in which an Obligor is
vested with a fee simple interest, or a lease of real estate by an Obligor as a
tenant under such lease having a remaining unexpired term (assuming all options
contained in the lease for extension of the term were exercised by the Obligor)
of 20 years or more that is not Excluded Real Estate Collateral.


"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon [a] violation of any Environmental Law,
[b] the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, [c] exposure to any Hazardous Materials,
[d] the release or threatened release of any Hazardous Materials into the
environment or [e] any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


"Equity Interests " means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.


"ERISA Event" means [a] any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); [b] the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; [c] the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; [d] the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
[e] the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; [f] the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or [g] the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 
11

--------------------------------------------------------------------------------

 
 
"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


"Event of Default" has the meaning assigned to such term in Article VII.


“Excluded Real Estate Collateral” means [a] Eligible Real Estate Collateral
having a fair market value, as determined by Administrative Agent in a
commercially reasonable manner based on information sufficient to make such a
determination provided to the Administrative Agent by Borrower, of less than
$5,000,000 and [b] Eligible Real Estate Collateral having a fair market value
determined as aforesaid of less than $2,000,000, if the aggregate fair market
value of all Excluded Real Estate Collateral after giving effect to the
ownership or lease thereof would exceed $10,000,000.


"Excluded Taxes" means, with respect to any payment made by any Obligor under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:


(a) Other Connection Taxes;


(b) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f); and


(c) U.S. Federal withholding Taxes resulting from any law in effect (including
FATCA) on the date on which [i] such Recipient acquires its applicable ownership
interest in the Loan or Commitment (other than a Recipient acquiring its
applicable ownership interest pursuant to Section 2.19(b)) or [ii] such
Recipient changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Recipient’s assignor immediately before such Recipient became a
Recipient with respect to its applicable ownership interest in the Loan or
Commitment or to such Recipient immediately before it changed its lending
office).


"FATCA" means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.


"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“Financial Covenants” means those financial covenants set forth in Schedule
5.09.


"Financial Officer" means the chief financial officer, chief accounting officer,
treasurer or controller of the Borrower.


“Financing Statements” means UCC-1 financing statements and other filings
necessary or appropriate as determined by Administrative Agent to perfect the
security interest of Administrative Agent for the benefit of Lenders in any
Collateral.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 
12

--------------------------------------------------------------------------------

 
 
"GAAP" means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.


"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


"Guarantee" of or by any Person means any obligation, contingent or otherwise,
of the Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the "primary obligor") in
any manner, whether directly or indirectly, and including any obligation of the
Person, direct or indirect, [a] to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, [b] to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, [c] to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or [d]
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.


“Guarantor” means any Person obligated pursuant to a Guarantee of all or any
portion of the Obligations.


“Guaranty Agreement” means an agreement establishing the unconditional,
absolute, joint and several guaranty of payment by a Guarantor.


"Hazardous Materials"  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"Indebtedness" of any Person means, without duplication, [a] all obligations of
such Person for borrowed money (including Subordinated Debt) or with respect to
deposits or advances of any kind, [b] all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, [c] all obligations of such
Person upon which interest charges are customarily paid, [d] all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, [e] all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), [f] all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, [g] all Guarantees by such Person of
Indebtedness of others, [h] all Capital Lease Obligations of such Person,
[i] all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and [j] all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 
13

--------------------------------------------------------------------------------

 

"Indemnified Taxes" means [a] Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Obligor under any Loan Document and [b]
Other Taxes.


"Index Debt" means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.


"Information Memorandum" means the Confidential Information Memorandum dated
September, 2010 relating to the Borrower and the Transactions.


“Intangible Assets” means all intangible assets (determined in conformity with
GAAP) including, without limitation, goodwill, Intellectual Property, licenses,
organizational costs, deferred amounts, covenants not to compete, unearned
income and restricted funds.


“Intellectual Property” means all present and future designs, patents, patent
rights and applications therefor, trademarks and registrations or applications
therefor, trade names, inventions, copyrights and all applications and
registrations therefor, software or computer programs, license rights, trade
secrets, methods, processes, know-how, drawings, specifications, descriptions,
and all memoranda, notes and records with respect to any research and
development, whether now owned or hereafter acquired, all goodwill associated
with any of the foregoing, and proceeds of all of the foregoing, including,
without limitation, proceeds of insurance policies thereon.


“Interest Calculation Date” means three (3) Business Days following each date
that Administrative Agent receives the financial statements applicable to a
fiscal year and fiscal quarter of Borrower required to be delivered pursuant to
Section 5.01(a) and 5.01(b), respectively, and the Compliance Certificate in
each such instance pursuant to Section 5.01(c).


"Interest Election Request" means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.


"Interest Payment Date" means [a] with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, and
[b] with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period
and [c] with respect to any Swingline Loan, the day that such Loan is required
to be repaid.


"Interest Period" means [a] with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that [i] if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and [ii] any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.


“IRS” means the United States Internal Revenue Service.

 
14

--------------------------------------------------------------------------------

 



“Inventory” means all “inventory” (as defined in the UCC), including, without
limitation, finished goods, raw materials, work in process and other materials
and supplies used or consumed in a Person’s business, and goods which are
returned or repossessed.


"Issuing Bank" means JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term "Issuing Bank" shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.


"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


"LC Exposure" means, at any time, the sum of [a] the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus [b] the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.


"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term "Lenders"
includes the Swingline Lender.


"Letter of Credit" means any letter of credit issued pursuant to this
Agreement.  The term shall be deemed to include all letters of credit issued by
JPMorgan Chase Bank, N.A. in connection with the Prior Loan that are outstanding
on the date of Closing.


“Leverage Ratio” means the ratio of Total Funded Debt as of the last day of an
Applicable Calculation Period divided by Adjusted EBITDA during the Applicable
Calculation Period ending on such date.


“LIBO Margin” means the applicable interest rate increment shown on the Pricing
Grid Rider to be added for purposes of calculating the Applicable Rate with
respect to any Eurodollar Revolving Loan.


"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the "LIBO Rate" with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 
15

--------------------------------------------------------------------------------

 

"Lien" means, with respect to any asset, [a] any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, [b] the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and [c] in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan Documents” means this Agreement, the Guaranty Agreement by the Subsidiary
Guarantors, the Mortgages, the Security Agreement, the Pledge of Equity
Interests and all other documents, instruments and agreements executed by or on
behalf of Borrower or any other Obligor or Guarantor that is delivered
concurrently herewith or at any time hereafter to or for Administrative Agent or
any Lender in connection with the Loans, any Letter of Credit, any Rate
Management Transaction and any of the other Obligations and Transactions, all as
amended, restated, supplemented or modified from time to time.


"Loans" means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


"Material Adverse Effect" means a material adverse effect on [a] the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, [b] the ability of the Borrower
to perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement and the other Loan
Documents.


"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $1,000,000.  For purposes of determining Material Indebtedness, the
"principal amount" of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.


"Maturity Date" means December 2, 2015 unless December 2, 2015 is not a Business
Day, in which case the Maturity Date shall be the next Business Day immediately
succeeding December 2, 2015.


“Medicaid” means the Medicaid program established and governed by Title XIX of
the Social Security Act (codified as 42 U.S.C.A. §1396 et. seq.), as amended
from time to time.


“Medicare” means the Medicare program established and governed by Title XVIII of
the Social Security Act (codified as 42 U.S.C.A. §1395 et. seq.), as amended
from time to time.


“Mortgage” or “Mortgages” means a mortgage, deed of trust, leasehold mortgage,
leasehold deed of trust, collateral assignments of leases or other real estate
security documents delivered by any Obligor to Administrative Agent, on behalf
of Lenders, with respect to Mortgaged Property, as part of the Collateral for
the Obligations, all in form and substance satisfactory to Administrative
Agent.  In the case of each leasehold constituting Mortgaged Property,
Administrative Agent shall have received such estoppel letters, consents and
waivers from the landlords and non-disturbance agreements from any holders of
mortgages or deeds of trust on such Mortgaged Property as may be requested by
Administrative Agent, which letters shall be acceptable to Agent.

 
16

--------------------------------------------------------------------------------

 

“Mortgage Policies” means loan policies of title insurance in form and substance
and in amounts acceptable to Administrative Agent issued by title insurers
reasonably satisfactory to Administrative Agent assuring Administrative Agent
that the Mortgages are valid and enforceable first priority mortgage liens on a
respective Mortgaged Property, free and clear of all defects and encumbrances
except Permitted Encumbrances.


“Mortgaged Property” means all real property owned or leased by any of the
Obligors that the Administrative Agent requires to be encumbered by a Mortgage.


"Moody's" means Moody's Investors Service, Inc.


"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Worth” means, as of any date, the sum of the capital stock and additional
paid-in capital plus retained earnings (or less accumulated deficit) calculated
in conformity with GAAP.


“New Lender” means either a Lender or an Eligible Assignee, in each case
approved by the Borrower and the Administrative Agent, that agrees to become a
Lender or that agrees to increase its Commitment, in accordance with the
provisions of Section 2.20.


“Non-U.S. Lender” means a Lender that is not a U.S. Person.


“Note” means a promissory note payable to the order of each Lender evidencing
its Applicable Percentage of the Revolving Loan.


“Obligations” means all Loans, indemnification and other obligations in
connection with the issuance of Letters of Credit, advances, debts, liabilities,
obligations, covenants and duties owing by any Obligor to the Administrative
Agent, any Lender, the Swingline Lender, the Lead Arranger, any Affiliate of the
Administrative Agent or any Lender, any Issuer or any Person entitled to
indemnification by any Obligor under this Agreement or any other Loan Documents,
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification, or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however
acquired.  The term includes, without limitation, all interest, charges,
expenses, fees, reasonable attorneys’ fees and disbursements, reasonable
paralegals’ fees and any other sum chargeable to any Obligor under this
Agreement or any other Loan Document, and Swap Obligations.  The term also
includes Cash Management Products.


“Obligors” means, collectively, the Borrower and each Subsidiary Guarantor.


"Other Connection Taxes"  means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, any Loan
Document.


"Other Taxes" means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or

 
17

--------------------------------------------------------------------------------

 

perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment or participation.


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


"Participant" has the meaning assigned to such term in Section 9.04.


"Participant Register" has the meaning assigned to such term in Section 9.04(c).


"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Acquisition” means [i] any Acquisition of a Target Person by an
Acquirer for which the total consideration paid by the Acquirer, including cash
as well as any Indebtedness of the Target Person assumed by the Acquirer, does
not exceed the Acquisition Threshold, and [ii] any Acquisition of a Target
Person by an Acquirer in addition to those described in clause [i] of this
definition for which the prior written consent of the Administrative Agent,
acting with the approval of the Required Lenders, has been obtained by Borrower;
provided, however, that [a] no Acquisition shall be a Permitted Acquisition
unless the Eligible Real Estate Collateral has been mortgaged and the personal
property assets that are acquired have been pledged and granted (unless the
pledge or grant is prohibited by Governmental Authority or the provisions of
contracts governing same) as part of the Collateral and, if Equity Interests of
the Target Person have been acquired, the Target Person has at the time such
Equity Interests are acquired, executed and delivered a Guaranty Agreement and
Administrative Agent has received an exclusive first priority pledge and grant
of such Equity Interests of the Target Person as part of the Collateral, and [b]
no Acquisition for which the total consideration paid by the Acquirer, including
cash as well as any Indebtedness of the Target Person assumed by the Acquirer,
exceeds $10,000,000 shall be a Permitted Acquisition unless at least ten (10)
Business Days prior to the consummation of the Acquisition Borrower has
furnished the requisite Pro Forma Acquisition Information to the Administrative
Agent and each of the Lenders.


"Permitted Encumbrances" means:


(a) Liens granted to the Administrative Agent securing all or any portion of the
Obligations;


 
(b) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;



 
(c) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;



 
(d) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;



(e) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 
18

--------------------------------------------------------------------------------

 

(f) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and


 
(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary.



provided that, except as described in clause (a) of this definition and except
as may be set forth in Schedule 6.02, the term "Permitted Encumbrances" shall
not include any Lien securing Indebtedness.


"Permitted Investments" means:


 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;



 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody's;



 
(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;



 
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and



 
(e) money market funds that [i] comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, [ii]
are rated AAA by S&P and Aaa by Moody’s and [iii] have portfolio assets of at
least $5,000,000,000.



"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


"Plan"  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.


“Pledge of Equity Interests” means an agreement in form and substance
satisfactory to Administrative Agent establishing the pledge by Borrower, as
well as any Subsidiary that owns Equity Interests in another Subsidiary, of all
of the Equity Interests in each Subsidiary of Borrower and each Subsidiary of a
Subsidiary, respectively, as part of the Collateral for the Obligations.  The
foregoing notwithstanding, no Obligor shall be required to pledge greater than
66.67% of the Equity Interests in any Foreign Subsidiaries.

 
19

--------------------------------------------------------------------------------

 

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York.  The Prime Rate is a variable rate and
each change in the Prime Rate is effective from and including the date the
change is announced as being effective.  The Prime Rate is a reference rate and
may not be the lowest rate of JPMorgan Chase Bank, N.A.


“Prior Loan” means Indebtedness owed by Borrower to JPMorgan Chase Bank, N.A.
pursuant to a certain Loan and Security Agreement dated as of July 15, 2008, as
amended.


“Proforma Acquisition Information” means [i] historical financial statements for
the Target Person, and [ii] without limitation of the foregoing clause [i], the
actual financial statements for the Target Person solely, together with proforma
consolidated financial statements of Borrower and the Target Person for the
Proforma Calculation Period, which shall include the effect of any Indebtedness
to be incurred or acquired by Borrower in conjunction with the Acquisition as
well as the results of the operations of the Target Person, assuming the Target
Person had been made a Subsidiary of Borrower at the inception of the Proforma
Calculation Period, containing such other assumptions as are in accordance with
GAAP, and reflecting compliance with the Financial Covenants after giving effect
to the Acquisition, and [iii] such other information concerning the proposed
Acquisition as the Administrative Agent shall request, including but not limited
to due diligence information regarding the Target Person developed by Borrower’s
management or outside auditors and Medicare and Medicaid audit reports.
 
 
“Proforma Calculation Period” means four (4) consecutive complete fiscal
quarters of Borrower commencing with the fiscal quarter during which the
Acquisition of a Target Person by an Acquirer occurs.


“Proforma Calculation Quarter” means each fiscal quarter of Borrower, or portion
thereof, included within a Proforma Calculation Period.


“Rate Management Transactions” means any transaction (including a Swap Agreement
with respect thereto) now existing or hereafter entered into between Borrower
and any Lender or any of their respective Affiliates or their successors, which
is a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swam, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.


"Recipient" means, as applicable, [a] the Administrative Agent, [b] any Lender
(and, in the case of a Lender that is classified as a partnership for U.S.
Federal tax purposes, a Person treated as the beneficial owner thereof for U.S.
Federal tax purposes) and [c] the Issuing Bank.


"Register" has the meaning assigned to such term in Section 9.04.


"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.


“Rent Expense” means rent expense, determined in accordance with GAAP, incurred
with respect to real property.

 
20

--------------------------------------------------------------------------------

 

"Required Lenders" means, at any time, not less than two (2) Lenders having
Revolving Credit Exposures and unused Commitments representing in aggregate
greater than fifty percent (50%) of the sum of the total Revolving Credit
Exposures and unused Commitments at such time.


"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.


"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.


"Revolving Loan" means a Loan made pursuant to Section 2.03.


"S&P" means Standard & Poor's.


“Security Agreement” means an agreement entered into among Borrower and each
Subsidiary Guarantor granting to Administrative Agent a continuing first
priority security interest in all or substantially all of the personal property
of each as part of the Collateral for the Obligations.


“Share Repurchase Credit” has the meaning assigned to such term in Schedule
5.09.


"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject [a] with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
[b] with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as "Eurocurrency Liabilities" in Regulation D of the Board).  Such
reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.


“Subordinated Debt” means Indebtedness for which the payment and priority of any
liens securing same have been subordinated to the payment of the Obligations and
the priority of the security interests of Administrative Agent in any Collateral
pursuant to documentation acceptable in form and substance to Administrative
Agent.


"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
[a] of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or [b] that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 
21

--------------------------------------------------------------------------------

 



"Subsidiary" means any direct or indirect subsidiary of the Borrower.


“Subsidiary Guarantor” means each Subsidiary that is a Guarantor.


"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.


“Swap Obligations” means any and all obligations, contingent or otherwise,
whether now existing or hereafter arising, of Borrower to a Lender or to any of
their respective Affiliates arising under or in connection with Rate Management
Transactions.


"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.


"Swingline Lender" means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.


"Swingline Loan" means a Loan made pursuant to Section 2.05.


 “Target Person” means a Person engaged in a line of business of the type or
closely related to the type conducted by an Acquirer as of the date of execution
of this Agreement or business reasonably related thereto (which shall be deemed
for purposes of this Agreement to include the provision of hospice care), the
assets or stock of which such Acquirer desires to acquire pursuant to a
non-hostile Acquisition.


"Taxes" means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


"Three-Month Secondary CD Rate" means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.


“Total Funded Debt” means the sum of Indebtedness plus mandatorily redeemable
preferred stock.

 
22

--------------------------------------------------------------------------------

 



"Transactions" means the execution, delivery and performance by the Borrower and
each other Obligor of this Agreement and the other Loan Documents to which each
is a party, respectively, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.


"Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


"Upfront Fee" means the fee described in Section 2.12(c).


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D)(2).


"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” means the Borrower and the Administrative Agent.


SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and Type (e.g., a
"Eurodollar Revolving Loan").  Borrowings also may be classified and referred to
by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurodollar
Borrowing") or by Class and Type (e.g., a "Eurodollar Revolving Borrowing").


SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding mascu­line,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise [a] any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
[b] any reference herein to any Person shall be construed to include such
Person's successors and assigns, [c] the words "herein," "hereof" and
"hereunder," and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, Articles
and Sections of, and Exhibits and Schedules to, this Agreement and [d] the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such

 
23

--------------------------------------------------------------------------------

 

provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, [i] without giving effect
to any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value,” as defined therein and [ii] without
giving effect to any change or modification of GAAP which would require the
capitalization of leases currently characterized as “operating leases.”


ARTICLE II


The Credits


SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender's Revolving Credit Exposure exceeding such Lender's
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02.  Loans and Borrowings.


(a)  Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.


(b)  Subject to Section 2.14, [i] each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accord­ance with the terms of this Agreement.


(c)  At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $25,000 and not less than $100,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section
2.06(e).  Each Swingline Loan shall be in an amount that is an integral multiple
of $25,000 and not less than $100,000.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of four Eurodollar Revolving Borrowings outstanding.


(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 
24

--------------------------------------------------------------------------------

 

SECTION 2.03.  Requests for Revolving Borrowings.   To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone [a] in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or [b] in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:


(i)  the aggregate amount of the requested Borrowing;


(ii)  the date of such Borrowing, which shall be a Business Day;


(iii)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(iv)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and


(v)  the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month's
duration.  Promptly following receipt of a  Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.


SECTION 2.04.  [Intentionally Omitted]


SECTION 2.05.  Swingline Loans.


(a)  Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in the aggregate principal amount of outstanding Swingline
Loans exceeding $20,000,000; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.


(b)  To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 
25

--------------------------------------------------------------------------------

 


(c)  The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding.  Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each  Lender, specifying in such notice such Lender's Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender's Applicable
Percentage of such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.07 with respect to Loans made by such Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.


SECTION 2.06.  Letters of Credit.


(a) General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.


(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit

 
26

--------------------------------------------------------------------------------

 

application on the Issuing Bank's standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension the LC
Exposure shall not exceed $25,000,000.


(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of [i] the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and [ii] the date that is
five Business Days prior to the Maturity Date.


(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender's Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.


(e)  Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on [i] the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or [ii] the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower's obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender's Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that
 
27

--------------------------------------------------------------------------------

 

Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the ssuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
the Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.


(f)  Obligations Absolute.  The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of [i] any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, [ii] any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, [iii] payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or [iv] any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank's
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


(g)  Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.


(h)  Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC
 
28

--------------------------------------------------------------------------------

 

Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(d) hall apply.  Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.


(i)  Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, [i]
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and [ii] references herein to the term "Issuing Bank" shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.


(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower's risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC
Exposure  representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement.  If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.


SECTION 2.07.  Funding of Borrowings.


(a)  Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

 
29

--------------------------------------------------------------------------------

 
 
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at [i] in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or [ii] in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Loan included in such
Borrowing.


SECTION 2.08.  Interest Elections.


(a)  Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.


(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.


(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 
30

--------------------------------------------------------------------------------

 

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term "Interest Period".


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.


(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.


(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing [i] no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and [ii] unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.


SECTION 2.09.  Termination and Reduction of Commitments.


(a)  Unless previously terminated, the Commitments shall termi­nate on the
Maturity Date.


(b)  The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that [i] each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and [ii] the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.


(c)  The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.


SECTION 2.10.  Repayment of Loans; Evidence of Debt.


(a) The Borrower hereby unconditionally promises to pay [i] to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, and [ii] to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.



 
31

--------------------------------------------------------------------------------

 

 
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c)  The Administrative Agent shall maintain accounts in which it shall record
[i] the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, [ii] the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and [iii] the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.


(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.


(e)  Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


SECTION 2.11.  Prepayment of Loans.


(a)  The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.


(b)  The Borrower shall notify the Administrative  Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder [i] in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, [ii] in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or [iii] in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.   Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

 
32

--------------------------------------------------------------------------------

 



SECTION 2.12.  Fees.


(a)  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a Commitment Fee, which shall accrue at the Applicable Rate on the
average of the actual daily unused amount of the Commitment of such Lender
during the period from and including the date of Closing to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such Commitment Fee shall continue to accrue on the daily amount of such
Lender's Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure.  Accrued Commitment Fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any Commitment Fees accruing
after the date on which the Commitments terminate shall be payable on
demand.  All Commitment Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).


(b)  The Borrower agrees to pay [i] to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and [ii] to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank's standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


(c)  At Closing, the Borrower shall pay to the Administrative Agent for the
account of each Lender a fee calculated in basis points applied to the aggregate
amount of the Commitment, with the basis points applied estimated to be that
specified in a separate letter agreement among Administrative Agent, Arranger
and Borrower, but acknowledged therein as being subject to variations determined
by market conditions.


(d)  The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.


(e)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances

 
33

--------------------------------------------------------------------------------

 
 
SECTION 2.13.  Interest.


(a)  The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate.


(b)  The Loans comprising each Eurodollar Borrowing shall bear interest at the
Applicable Rate with respect thereto.


(c)  [Intentionally Omitted]


(d)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to [i] in the case of overdue principal of any Loan, 2% plus
the  rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or [ii] in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.


(e)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that [i] interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, [ii] in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and [iii] in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.


(f)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or



 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;



 

 
34

--------------------------------------------------------------------------------

 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, [i] any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and [ii] if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing, provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.


SECTION 2.15.  Increased Costs.


(a)  If any Change in Law shall:


(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or


(ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein; or


(iii) subject any Recipient to any Taxes (other than [A] Indemnified Taxes and
[B] Other Connection Taxes on gross or net income, profits or receipts
(including value-added or similar Taxes)) on its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.


(b)  If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the Issuing Bank's capital or on the capital of
such Lender's or the Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.


(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 
35

--------------------------------------------------------------------------------

 



(d)  [Intentionally Omitted]


(e)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16.  Break Funding Payments.  In the event of [a] the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), [b]
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, [c] the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or [d] the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of [i] the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over [ii] the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certifi­cate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


SECTION 2.17.  Taxes.


(a) Withholding of Taxes; Gross-Up. Each payment by any Obligor under any Loan
Document shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by the Obligor shall be increased as necessary so that net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.


(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 
36

--------------------------------------------------------------------------------

 

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Obligor to a Governmental Authority, such Obligor shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d) Indemnification by the Obligors.  The Obligors shall jointly and severally
indemnify each Recipient for any Indemnified Taxes that are paid or payable by
such Recipient in connection with an Loan Document (including amounts payable
under this Section 2.17(d)) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(d) shall be paid within 10 days after the
Recipient delivers to the Borrower a certificate stating the amount of any
Indemnified Taxes so payable by such Recipient. Such certificate shall be
conclusive of the amount so payable absent manifest error. Such Recipient shall
deliver a copy of such certificate to the Administrative Agent. In the case of
any Lender making a claim under this Section 2.17(d) on behalf of any of its
beneficial owners, an indemnity payment under this Section 2.17(d) shall be due
only to the extent that such Lender is able to establish that, with respect to
the applicable Indemnified Taxes, such beneficial owners supplied to the
applicable Persons such properly completed and executed documentation necessary
to claim any applicable exemption from, or reduction of, such Indemnified Taxes.


(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Obligors to do so) and the Obligors for any Excluded Taxes, in
each case attributable to such Lender that are paid or payable by the
Administrative Agent or the applicable Obligor (as applicable) in connection
with any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes or Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(e) shall be paid within 10 days after the
Administrative Agent or the Borrower (as applicable) delivers to the applicable
Lender a certificate stating the amount of Taxes or Excluded Taxes so paid or
payable by the Administrative Agent or the Obligor (as applicable). Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.


(f) Status of Lenders.


(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii) and (iii) below) shall not be required if in
the Lender's judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall

 
37

--------------------------------------------------------------------------------

 

update any form or certification previously delivered pursuant to this Section
2.17(f). If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.


(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:


(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;


(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party [1] with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the "interest"
article of such tax treaty and [2] with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;


(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI;


(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both [1] IRS Form W-8BEN and
[2] a certificate substantially in the form of Exhibit D (a "U.S. Tax
Certificate") to the effect that such Lender is not [a] a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, [b] a "10 percent shareholder" of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code [c] a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
and [d] conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;


(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) [1] an IRS Form W-8IMY on behalf of itself and [2] the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or


(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.


(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the

 
38

--------------------------------------------------------------------------------

 

applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Withholding Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment.


(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.17(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this Section
2.17(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.


(h) Survival.  [intentionally omitted].


(i) Issuing Bank. For purposes of Section 2.17(e) and (f), the term "Lender"
includes any Issuing Bank.


SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  Payments made by the Administrative Agent to Lenders of amounts due
with respect to the Commitment of the Lenders shall be apportioned according to
the Applicable Percentage of each Lender.  If any payment hereunder shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars.

 
39

--------------------------------------------------------------------------------

 

(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
[i] first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and [ii] second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that [i] if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and [ii] the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.


(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, [i] apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or [ii] hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses [i] and [ii] above, in any order as determined by the Administrative
Agent in its discretion.

 
40

--------------------------------------------------------------------------------

 



SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.


(a)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment [i] would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and [ii] would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that [i] the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
[ii] such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and [iii] in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
 
                                SECTION 2.20.    Increase in Total Commitment.


(a)  Request for Increase.  The Borrower may, at any time and from time to time
(but in no event more than once during each fiscal year of Borrower), request,
by notice to the Administrative Agent, the Administrative Agent’s approval of an
increase of the total Commitments (a “Commitment Increase”) within the
limitations hereafter described, which request shall set forth the amount of
each such requested Commitment Increase.  Within twenty (20) days of such
request, the Administrative Agent shall determine in accordance with its
customary underwriting standards then in effect whether or not it approves the
Commitment Increase and advise the Borrower in writing of its approval or
disapproval of such request and, if the request is not approved, the reasons
therefor.  Failure to so advise the Borrower within twenty (20) days shall not
constitute approval or disapproval. If the Administrative Agent approves any
such Commitment Increase, then the total Commitment may be so increased (up to
the amount of such approved Commitment Increase) by having one or more New
Lenders increase the amount of their then existing Commitments or become
Lenders, provided however that approval by the Administrative Agent is not a
commitment by the Administrative Agent to increase its Commitment or to find New
Lenders.  Any Commitment Increase shall be subject to the following limitations
and conditions:  [i] any increase (in the aggregate) in the total Commitment and
the amount (in the aggregate) of any new Commitment
 
41

--------------------------------------------------------------------------------

 

and/or any amount (in the aggregate) of any increase in the Commitment of any
New Lender, shall not be less than $1,000,000 (and shall be in integral
multiples of $500,000 if in excess thereof); [ii] no Commitment Increase
pursuant to this Section 2.20 shall increase the total Commitment to an amount
in excess of $175,000,000; [iii] the Borrower and each New Lender shall have
executed and delivered a Commitment and Acceptance and the Administrative Agent
shall have accepted and executed the same; [iv] the Borrower shall have executed
and delivered to the Administrative Agent such Note or Notes as any such New
Lender shall request to reflect such Commitment Increase; [v] the Borrower shall
have delivered to the Administrative Agent opinions of counsel (substantially
similar to the form of opinion provided for in Section 4.01, modified to apply
to the Commitment Increase and each Note and Commitment and Acceptance executed
and delivered in connection therewith); [vi] all Guarantors shall have consented
in writing to the Commitment Increase and shall have agreed that their
Guaranties continue in full force and effect; and (vii) the Borrower and each
New Lender shall otherwise have executed and delivered such other instruments
and documents, including but not limited to modifications of the Mortgages,
Security Agreement, Pledge of Equity Interests to, among other things reflect
the Commitment Increase, as the Administrative Agent shall have reasonably
requested in connection with such Commitment Increase.  The form and substance
of the documents required under clauses [iii] through [vii] above shall be
acceptable to the Administrative Agent.  The Administrative Agent shall provide
written notice to all of the Lenders hereunder of any Commitment Increase.


(b)           Revolving Loans by New Lenders.  Upon the effective date of any
increase in the total Commitment pursuant to the provisions hereof, which
effective date shall be mutually agreed upon by the Borrower, each New Lender
and the Administrative Agent, each New Lender shall make a payment to the
Administrative Agent in an amount sufficient, upon the application of such
payments by all New Lenders to the reduction of the outstanding Revolving Loan
held by the Lenders, to cause the principal amount outstanding under the
Revolving Loans made by each Lender (including any New Lender) to be in the
amount of its Applicable Percentage (upon the effective date of such increase)
of all outstanding Revolving Loans.  The Borrower hereby irrevocably authorizes
each New Lender to fund to the Administrative Agent the payment required to be
made pursuant to the immediately preceding sentence for application to the
reduction of the outstanding Revolving Loans held by the other Lenders
hereunder.  If, as a result of the repayment of the Revolving Loan provided for
in this Section 2.20(b), any payment of a Eurodollar Advance occurs on a day
that is not the last day of the applicable Interest Period, the Borrower will
pay to the Administrative Agent for the benefit of any of the Lenders holding a
Eurodollar Loan any loss or cost incurred by such Lender resulting therefrom in
accordance with Section 3.04.  Upon the effective date of such increase in the
total Commitment, all Revolving Loans outstanding hereunder (including any
Revolving Loans made by the New Lenders on such date) shall be ABR Loans,
subject to the Borrower’s right to convert the same to Eurodollar Loans on or
after such date in accordance with the provisions of Section 2.07.


(c)           New Lenders’ Participation in Letters of Credit.  Upon the
effective date of any increase in the total Commitment and the making of the
Revolving Loans by the New Lenders in accordance with the provisions of Section
2.17(b), each New Lender also shall be deemed irrevocably and unconditionally to
have purchased and received, without recourse or warranty, from the Lenders
party to this Agreement immediately prior to the effective date of such
increase, an undivided interest and participation in any Letter of Credit then
outstanding, ratably, such that each Lender (including each New Lender) holds a
participation interest in each such Letter of Credit in proportion to the ratio
that such Lender’s Commitment (upon the effective date of such increase in the
total Commitment) bears to the total Commitment as so increased.


(d)           No Obligation to Increase Commitment.  Nothing contained herein
shall constitute, or otherwise be deemed to be, a commitment or agreement on the
part of the Borrower or the Administrative Agent to give or grant any Lender the
right to increase its Commitment hereunder at any time or a commitment or
agreement on the part of any Lender to increase its Commitment hereunder at any
time, and no Commitment of a Lender shall be increased without its prior written
approval.

 
42

--------------------------------------------------------------------------------

 



SECTION  2.21.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


                                (a)           Commitment Fees shall cease to
accrue on the unfunded portion of the Commitment of such Defaulting Lender
pursuant to Section 2.12;


                                (b)           the Commitment and Revolving
Credit Exposure of such Defaulting Lender shall not be included in determining
whether all Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
9.02), except [i] such Defaulting Lender’s Commitment may not be increased or
extended without its consent and [ii] the principal amount of, or interest or
fees payable on, Loans or LC Disbursements may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent.


(c)           if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:
 
(i)           all or any part of such Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments; and
 
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent [x] first, prepay such Swingline
Exposure and [y] second, cash collateralize for the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
 
 
(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
 
(iv)           if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
 
 
 

 
43

--------------------------------------------------------------------------------

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any Lender hereunder, all Commitment Fees that otherwise would have been payable
to such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and
 
 
(d)           so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash Collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and
Defaulting Lenders shall not participate therein); and
 


If [i] a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or [ii]
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.


In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.


ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders that:


SECTION 3.01.  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every juris­diction where such qualification is required.  Each
Subsidiary of Borrower, its state of formation, tax identification number,
organizational identification number and the identity of the owner(s) of all of
the Equity Interests of each, is set forth on Schedule 3.01.

 
44

--------------------------------------------------------------------------------

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within the
Borrower's corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement and each other
Loan Document to which an Obligor is a party have been duly executed and
delivered by each such Obligor, and each constitutes a legal, valid and binding
obligation of the Obligor, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions [a] do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, [b] will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, [c] will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and [d] will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries except for Liens created by the Loan Documents.


SECTION 3.04.  Financial Condition; No Material Adverse Change.


(a)  The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows [i]
as of and for the fiscal year ended December 31, 2009, reported on by Ernst &
Young, independent public accountants, and [ii] as of and for the fiscal quarter
and the portion of the fiscal year ended September 30, 2010, certified by its
chief financial officer.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
[ii] above.


(b)  Since December 31, 2009, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.


SECTION 3.05.  Properties.


(a)  Each of the Borrower and its Subsidiar­ies has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.  None of Borrower or its Subsidiaries
owns any Eligible Real Estate Collateral that is not Collateral.


(b)  Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other Intellectual Property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.06.  Litigation and Environmental Matters.


(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the

 
45

--------------------------------------------------------------------------------

 

Borrower or any of its Subsidiaries [i] as to which there is a reasonable
possi­bility of an adverse determination and that, if adversely deter­mined,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or [ii] that involve
this Agreement or the Transactions.


(b)  Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries [i] has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, [ii] has become subject to any Environmental Liability,
[iii] has received notice of any claim with respect to any Environmental
Liability or [iv] knows of any basis for any Environmental Liability.


(c)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.


SECTION 3.07.  Compliance with Laws and Agreements.  To its knowledge, each of
the Borrower and its Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse
Effect.  Without limitation of the foregoing, except for Disclosed Matters, no
Obligor has received any notice from any governmental or public body, agency or
instrumentality alleging that any of the Obligor’s businesses [i] is operating
under any deficiencies cited by state or federal agencies regulating such
businesses, except to the extent that any such deficiencies  are not material or
are customary and normal for similar businesses operated by prudent management
in accordance with sound business practices;  [ii] has violated any laws
relating to participation in the Medicare or Medicaid programs that could result
in criminal punishment, civil money penalties or exclusion from such programs,
including but not limited to laws regulating payment for referrals, false
billing, and certificates of medical necessity; or [iii] is proposed to be
excluded from Medicare or Medicaid or any other federal or state health care
program for any other reason.  For purposes of this paragraph, “notice” or
“knowledge” may be inferred by receipt of an administrative subpoena if the
Obligor has reason to believe that one of the businesses is a subject or target
of an investigation; execution of a search warrant; notice of any post-payment
audit activities; and any  other investigation of  Obligor’s billing or record
keeping practices by agents of the Department for Health and Human Services
Office of Inspector General, any agent of the United States Department of
Justice, or agents of a state attorney general’s office or Medicaid fraud and
abuse task force of which Obligor is aware.  To the extent that any Obligor
participates in Medicare or Medicaid, each such Obligor has in effect a
corporate compliance program designed to detect and prevent billing errors and
related violations of Medicare and Medicaid conditions of participation.  No
Default has occurred and is continuing.


SECTION 3.08.  Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an "investment company" as defined in, or subject to regulation
under, the Investment Company Act of 1940.


SECTION 3.09.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except [a] Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or [b] to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 
46

--------------------------------------------------------------------------------

 



SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of all such underfunded Plans.


SECTION 3.11.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.


ARTICLE IV


Conditions


SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


 
                                (a)  The Administrative Agent (or its counsel)
shall have received from each party hereto either [i] a counterpart of this
Agreement signed on behalf of such party or [ii] written evidence satisfactory
to the Administrative Agent (which may
 include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.


(b)  The Administrative Agent (or its counsel) shall have received the fully
executed Notes, Guaranty Agreement executed by each Subsidiary, Security
Agreement, Pledge of Equity Interests and such other documents as Administrative
Agent or its counsel reasonably request to afford Administrative Agent for the
benefit of the Lenders the first and prior perfected security interest in all or
substantially all assets of each of the Obligors, including but not limited to
delivery of original certificates evidencing ownership of the Subsidiaries where
applicable and related stock powers and UCC and related lien searches.  Without
limitation of the foregoing, Administrative Agent shall receive assurances
satisfactory to it that, concurrently with the Closing, the Prior Loan
(excluding letters of credit issued by JPMorgan Chase Bank, N.A. in connection
with the Prior Loan that are outstanding on the date of Closing) is paid in full
and the Liens securing the Prior Loan are terminated.
 
 

                                (c)  The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) covering such other matters relating
to the Borrower, the Subsidiary Guarantors, this Agreement and the other Loan

 
47

--------------------------------------------------------------------------------

 

 
Documents and the Transactions as the Administrative shall reasonably
request.  The Borrower hereby requests such counsel to deliver such opinion.



                                (d)  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower and the Subsidiaries, the authorization of the
Transactions and any other legal matters relating to the Borrower and the
Subsidiaries, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.


                                (e)  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
December 15, 2010 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).


SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


 
                (a)  The representations and warranties of the Borrower set
forth in this Agreement shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.



 
                (b)  At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.



Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.




ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:


SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

 
48

--------------------------------------------------------------------------------

 

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year ended,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Ernst & Young or other independent public
accountants of recognized national standing (without a "going concern" or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;


                                (b) within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Finan­cial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consis­tently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


                                (c) concurrently with any delivery of financial
statements under clause (a) or (b) above, a Compliance Certificate signed by a
Financial Officer of the Borrower [i] certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, [ii] setting forth
reasonably detailed calculations demonstrating compliance with the Financial
Covenants stipulated pursuant to Section 5.09, and [iii] stating whether any
change in GAAP or in the application thereof has occurred since the date of the
most recent audited financial statements theretofore delivered to Administrative
Agent and Lenders and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;


                                (d) [Intentionally Omitted];


                                (e) promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Govern­mental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its share­holders generally, as the case may be;
and


                                (f) [Intentionally Omitted]


                                (g) promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidi­ary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably
request.


For purposes of subsections (a), (b),  and (e) of this Section 5.01, the
Borrower will be deemed to have furnished to the Administrative Agent and each
Lender the information required by such subsections if it has publicly filed
such information with the Securities Exchange Commission via the EDGAR Filing
System and such information is publicly available.

 
49

--------------------------------------------------------------------------------

 

 
                SECTION 5.02.  Notices of Material Events.  The Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:



 
                (a) the occurrence of any Default;



 
               (b) the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;



 
                (c) the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $1,000,000; and



 
                (d) any other development that results in, or could reasonably
be expected to result in, a Material Adverse Effect.



Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.


SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obliga­tions, including liabilities for Taxes,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where [a] the validity or amount
thereof is being contested in good faith by appropri­ate proceedings, [b] the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and [c] the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.


SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, [a] keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and [b] maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.


SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries, in all material respects, are made of
all dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 
50

--------------------------------------------------------------------------------

 

SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
 
SECTION 5.08.  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only for general corporate purposes of the Borrower and its
Subsidiaries in the ordinary course of business, as well as to refinance the
Prior Loan.  No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.  Letters of Credit
will be issued only to support operations of the Borrower and its Subsidiaries
in the ordinary course of business.


SECTION 5.09.  Financial Covenants.  Borrower shall comply with each of the
Financial Covenants set forth in Schedule 5.09.




ARTICLE VI


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees   payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:


SECTION 6.01.  Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:


                                (a) Indebtedness created hereunder;


                                (b) Indebtedness existing on the date hereof
that is not permitted under clause (a) or (c)-(h) of this Section 6.01 and set
forth in Schedule 6.01;


                                (c) Indebtedness of the Borrower to any
Subsidiary and of any Subsidiary to the Borrower or any other  Subsidiary;


                                (d) Guarantees by the Borrower of Indebtedness
of any Subsidiary and by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary, provided that the aggregate amount of all such Guarantees in
favor of Persons not Obligors does not exceed $5,000,000;


                                (e) Indebtedness of the Borrower or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness; provided that
[i] such Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and [ii] the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $10,000,000 at any time outstanding;


                                (f) Indebtedness of any Person that becomes a
Subsidiary after the date hereof; provided that [i] such Indebtedness exists at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary and [ii] the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$25,000,000 at any time outstanding;

 
51

--------------------------------------------------------------------------------

 

 
 



                                (g)  Indebtedness constituting all or part of
the consideration paid for an Acquisition, provided that the aggregate amount of
such Indebtedness does not exceed $30,000,000; and


                                (h) Indebtedness not included within Sections
6.01 (a) through (g) provided that the aggregate amount of such Indebtedness
does not exceed $10,000,000 at any time.


                                SECTION 6.02.  Liens.  The Borrower will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:


                                (a) Permitted Encumbrances;


                                (b) any Lien on any property or asset of the
Borrower or any Subsidiary existing on the date hereof and set forth in
Schedule 6.02; provided that [i] such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary and [ii] such Lien shall secure only
those obligations which it secures on the date hereof;


                                (c) any Lien existing on any property or asset
prior to the Acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that
[i] such Lien is not created in contemplation of or in connection with such
Acquisi­tion or such Person becoming a Subsidiary, as the case may be, [ii] such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and [iii] such Lien shall secure only those obligations which it
secures on the date of such Acquisition or the date such Person becomes a
Subsidiary, as the case may be;


                                (d) Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
[i] such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, [ii] such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, [iii] the Indebtedness secured thereby does
not exceed 80% of the cost of acquiring, constructing or improving such fixed or
capital assets and [iv] such security interests shall not apply to any other
property or assets of the Borrower or any Subsidiary; and


                                (e) Liens securing Indebtedness permitted by
clauses (f), (g) and (h) of Section 6.01, provided that the aggregate
Indebtedness secured by those Liens does not exceed $10,000,000 at any time, and
further provided that Liens securing Indebtedness permitted by Section 6.01(h)
shall either [i] secure Indebtedness incurred to finance the acquisition of
equipment, or [ii] encumber Excluded Real Estate Collateral acquired pursuant to
a Permitted Acquisition.


SECTION 6.03.  Fundamental Changes.


(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or

 
52

--------------------------------------------------------------------------------

 

in a series of transactions) all or substantially all of its assets, or all or
substantially all of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or here­after acquired), or liquidate or dissolve, or
form any Subsidiary that is not, immediately upon the creation thereof, a
Subsidiary Guarantor by joinder to the Guaranty Agreement and the Security
Agreement pursuant to documentation acceptable to Administrative Agent, and with
its Equity Interests being pledged as part of the Collateral by joinder to the
Pledge of Equity Interests of the Obligor owning the Equity Interests of such
Subsidiary except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing [i] any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, [ii] any Subsidiary may merge into any Subsidiary
Guarantor in a transaction in which the surviving entity is a Subsidiary
Guarantor, [iii] any Subsidiary Guarantor may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to another Subsidiary Guarantor and
[iv] any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, and
Administrative Agent is given notice of the intention to effect such liquidation
or dissolution not less than ten (10) Business Days prior to the commencement
thereof; provided that any merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.


(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
or closely related to the type conducted by the Borrower and its Subsidiaries on
the date of execution of this Agreement and businesses reasonably related
thereto, which shall be deemed for purposes of this Agreement to include the
provision of hospice care.


SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:


(a) Permitted Investments;


(b) investments by the Borrower in the Equity Interests of its Subsidiary
Guarantors;


(c) loans or advances made by the Borrower to any Subsidiary Guarantor and made
by any Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor;


(d) Guarantees constituting Indebtedness permitted by Section 6.01;


                                (e)  Permitted Acquisitions; and


(f) investments not described in clauses (a) through (e) of Section 6.04,
provided that the aggregate amount of such investments does not exceed
$8,000,000 at any time.


SECTION 6.05.  Swap Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except [a] Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and [b] Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating

 
53

--------------------------------------------------------------------------------

 

rate to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.


SECTION 6.06.  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except [a] the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, [b] the Borrower may declare and pay cash dividends
with respect to its Equity Interests and repurchase shares of capital stock of
Borrower in an amount not exceeding, with respect to the aggregate of all such
cash dividends and share repurchases, $20,000,000 in the aggregate during any
fiscal year of Borrower; provided that at the time of each declaration and
payment of a dividend, and each share repurchase, and immediately after giving
effect thereto in each case, no Default or Event of Default has occurred and is
existing, [c] Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests, and [d] the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Subsidiaries.


SECTION 6.07.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except [a] in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm's-length basis from unrelated third parties, [b]
transactions between or among the Borrower and its Subsidiaries not involving
any other Affiliate and [c]  any Restricted Payment permitted by Section 6.06.


SECTION 6.08.  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon [a] the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
[b] the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that [i] the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, [ii]
the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), [iii] the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
[iv] clause [a] of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and [v] clause [a] of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.


SECTION 6.09.  Grant of Lien on After-Acquired Eligible Real Estate
Collateral.  No Obligor shall acquire title to any Eligible Real Estate
Collateral without the prior written consent of the Required Lenders unless, at
the time of such acquisition, such Obligor grants to Administrative Agent for
the benefit of Lenders a continuing, first priority Mortgage Lien therein, as
part of the Collateral for the Obligations, pursuant to documentation acceptable
to Administrative Agent and accompanied by such policy or policies of title
insurance, appraisals, surveys, environmental assessments, landlord consents and
other related items of due diligence as Administrative Agent reasonably
requests.

 
54

--------------------------------------------------------------------------------

 

ARTICLE VII


Events of Default


If any of the following events ("Events of Default") shall occur:


(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepay­ment thereof or otherwise;


(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;


(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made;


(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower's
existence) 5.08, 5.09 or in Article VI;


(e) the Borrower shall fail to observe or perform any covenant, condition or
agree­ment contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);


(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;


(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
and such circumstance continues for more than ten (10) Business Days; provided
that this clause (g) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness;


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking [i] liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or [ii] the appointment
of a receiver, trustee, custodian, seques­trator, conservator or similar
official for the Borrower or any Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 
55

--------------------------------------------------------------------------------

 

(i) the Borrower or any Subsidiary shall [i] voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, [ii] consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, [iii] apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar offi­cial
for the Borrower or any Subsidiary or for a substan­tial part of its assets,
[iv] file an answer admit­ting the material allegations of a petition filed
against it in any such proceeding, [v] make a general assignment for the benefit
of creditors or [vi] take any action for the purpose of effecting any of the
fore­going;


(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;


(k) one or more final uninsured judgments for the payment of money in an
aggregate amount in excess of $5,000,000 (not adequately covered by insurance as
to which the insurance company has acknowledged coverage) shall be rendered
against the Borrower, any Subsidiary or any combination thereof and [i] if,
prior to the availability of any execution thereon, such judgment(s) shall not
have been discharged or execution thereof shall not have been stayed pending
appeal, or if, after the expiration of any such stay, such judgment(s) shall not
have been discharged, or [ii] the Borrower shall not have established adequate
reserves on its books in respect of such final uninsurable judgment or
judgments; or


(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;


 
(m) a Change in Control shall occur;



(n)  Any Borrower or Subsidiaries is enjoined, restrained or in any way
prevented by the order of any court or any administrative or regulatory agency
from conducting all or any material part of its business and such circumstance
could reasonably be expected to have a Material Adverse Effect;
 
(o)  Any of the Loan Documents for any reason, other than a partial or full
release in accordance with the terms thereof, ceases to be in full force and
effect or is declared to be null and void, or any Obligor denies that it has any
further liability under any Loan Documents to which it is party, or gives notice
to such effect;
 
(p)  Administrative Agent, on behalf of Lenders, does not have or ceases to have
a valid and perfected first priority security interest in the Collateral
(subject to Permitted Encumbrances), in each case, for any reason other than the
failure of Administrative Agent or any Lender to take any action within its
control;
 
(q)  Any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 15 consecutive days, the cessation or substantial curtailment of
revenue producing activities at any facility of any Obligor if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect;
 
(r)  The loss, suspension or revocation of, or failure to renew, any Medicare,
Medicaid or other license or permit now held or hereafter acquired by any
Obligor, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect; or
 

 
56

--------------------------------------------------------------------------------

 

(s)  There is filed against any Obligor any civil or criminal action, suit or
proceeding under any federal or state racketeering (including, without
limitation, the Racketeer Influenced and Corrupt Organization Act of 1970) or
any other statute, which action, suit or proceeding [1] is not dismissed within
120 days; and [2] could reasonably be expected to result in the confiscation or
forfeiture of any material portion of the Collateral;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  [i] terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
[ii] declare the Loans then out­standing to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without present­ment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.




ARTICLE VIII


The Administrative Agent


Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affili­ates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
[a] the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
[b] the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and [c] except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided

 
57

--------------------------------------------------------------------------------

 

in Section 9.02) or in the absence of its own gross negligence or wilful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
[i] any statement, warranty or representation made in or in connection with this
Agreement, [ii] the contents of any certificate, report or other document
delivered hereunder or in connection herewith, [iii] the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, [iv] the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or [v] the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa­tion as it shall from time
to time deem appropriate,

 
58

--------------------------------------------------------------------------------

 

continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.


Lenders hereby irrevocably authorize Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by Administrative Agent
upon any Collateral [i] upon termination of the Commitments and upon final and
indefeasible payment in full in cash and satisfaction of all Obligations and
termination of this Agreement; [ii] constituting property being sold or disposed
of in accordance with the Loan Documents; or [iii] constituting property leased
to an Obligor under a lease that has expired or been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by the applicable Obligor to be, renewed or extended.  Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Obligors in respect of) all interests retained by the Obligors, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral and the Administrative Agent shall not be required to execute any
such release on terms which, in the Administrative Agent’s reasonable opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty.


Administrative Agent shall have no obligation whatsoever to any Lender or any
other Person to assure that the property covered by this Agreement or the other
Loan Documents exists or is owned by an Obligor or is cared for, protected or
insured or has been encumbered or that the Liens granted to Administrative Agent
on behalf of Lenders herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Administrative Agent in this Agreement or in any of the Loan Documents, it being
understood and agreed that in respect of the property covered by this Agreement
or the Loan Documents or any act, omission or event related thereto,
Administrative Agent may act in any manner it may deem appropriate, in its
discretion, given Administrative Agent’s own interest in property covered by
this Agreement or the Loan Documents as one of the Lenders and that
Administrative Agent shall have no duty or liability in that regard whatsoever
to any of the other Lenders.


Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Lenders’ security interest in Collateral which, in accordance with
Article 9 of the Uniform Commercial Code in any applicable jurisdiction, can be
perfected only by possession.  Should any Lender (other than Administrative
Agent) obtain possession of any such Collateral following an Event of Default,
such Lender shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor, shall deliver such Collateral to
Administrative Agent or in accordance with Administrative Agent’s
instructions.  The Administrative Agent may file such proofs of claim or
documents as may be necessary or advisable in order to have the claims of the
Administrative Agent and the Lenders (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and the Lenders, their respective agents, financial advisors and counsel),
allowed in any judicial proceedings relative to any Obligor, or any of their
respective creditors or property, and shall be entitled and empowered to
collect, receive and distribute any monies, securities or other property payable
or deliverable on any such claims.  Any  custodian in any judicial proceedings
relative to any Obligor is hereby authorized by each Lender to make payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent, its agents, financial
advisors and counsel, and any other amounts due the Administrative
Agent.  Nothing contained in

 
59

--------------------------------------------------------------------------------

 

this Agreement or the other Loan Documents shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Loans, or the rights of any holder thereof, or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding, except as specifically permitted herein.


Each Lender agrees that, except as to Collateral in which a security interest
may be perfected by possession, it will not have any right individually to
enforce or seek to enforce this Agreement or any other Loan Document or to
realize upon any Collateral for the benefit of the Lenders, it being understood
and agreed that such rights and remedies may be exercised only by Administrative
Agent.


Any proceeds of Collateral received by the Administrative Agent [i] not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or [ii] after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders otherwise so direct,
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower; second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower; third, to pay interest
then due and payable on the Loans ratably; fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any amounts owing with respect to
Cash Management Products and Swap Obligations ratably; fifth, to pay an amount
to the Administrative Agent equal to one hundred five percent (105%) of the
aggregate LC Exposure, to be held as cash Collateral for such Obligations, and
sixth, to the payment of any other Obligations due to the Administrative Agent
or any Lender by the Borrower. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower, or unless a
Default is in existence, none of the Administrative Agent or any Lender shall
apply any payment which it receives to any Eurodollar Loan of a Class, except
[a] on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or [b] in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrower shall
pay the break funding payment required in accordance with Section 2.16.


ARTICLE IX


Miscellaneous


SECTION 9.01.  Notices.


(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), or required by
law to be given in another manner, all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:


(i) if to the Borrower, to it at 9510 Ormsby Station Road, Suite 300,
Louisville, Kentucky 40223, Attention of C. Steven Guenthner, Telecopy No.
502.891.8067;


(ii) if to the Administrative Agent, to JPMorgan Chase Bank, 10 South Dearborn
Street, 7th Floor, Chicago, Illinois 60603, Attention of Sherese Cork, Telecopy
No. 888.303.9732;


(iii) if to the Issuing Bank, to JPMorgan Chase Bank, 10 South Dearborn Street,
7th Floor, Chicago, Illinois 60603, Attention of Debra Williams, Telecopy No.
312.385.7098;

 
60

--------------------------------------------------------------------------------

 

(iv) if to the Swingline Lender, to JPMorgan Chase Bank, 10 South Dearborn
Street, 7th Floor, Chicago, Illinois 60603, Attention of Sherese Cork, Telecopy
No. 888.303.9732;


(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.


(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.




SECTION 9.02.  Waivers; Amendments.


(a)  No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by an Obligor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effec­tive only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
the Issuing Bank may have had notice or knowledge of such Default at the time.


(b)  Neither this Agreement nor any other Loan Document nor any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders and, in the case of any waiver, amendment or modification affecting
Section 2.21, the consent of the Administrative Agent, the Swingline Lender and
the Issuing Bank; provided that no such agreement shall [i] increase  the
Commitment of any Lender without the written consent of such Lender, [ii] reduce
or forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce or forgive any fees payable hereunder,
without the written consent of each Lender directly affected thereby, [iii]
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest thereon, or any fees
or other Obligations payable under the Loan Documents, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, except that all Lenders’ Commitments may be reduced pro rata if the
Borrower reduces Commitments pursuant to Section 2.09(b) hereof, [iv] change
Section 2.18(a), (b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby,

 
61

--------------------------------------------------------------------------------

 

without the written consent of each Lender, or [v] change any of the provisions
of this Section or the definition of "Required Lenders" or any other provision
of any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent thereunder, without the  written consent of each Lender, or [vi]
release a Subsidiary Guarantor from its obligations under the Guaranty Agreement
to which it is a party (except as otherwise permitted herein or in the other
Loan Documents), without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be.  The Administrative
Agent may also amend the Schedule of Commitments to reflect assignments entered
into pursuant to Section 9.04.


SECTION 9.03.  Expenses; Indemnity; Damage Waiver.


(a)  The Borrower shall pay [i] all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provi­sions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), [ii] all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and [iii] all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b)  The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an "Indemnitee") against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of [i] the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, [ii] any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), [iii] any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or [iv] any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are deter­mined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such
Indemnitee.  This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.


(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this

 
62

--------------------------------------------------------------------------------

 

Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.


(d)  To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.


(e)  All amounts due under this Section shall be payable not later than three
(3) Business Days after written demand therefor.


SECTION 9.04.  Successors and Assigns.


(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that [i] the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and [ii] no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:


                (A) the Borrower, provided that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;


                (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such; and

 
(C) the Issuing Bank.


(ii) Assignments shall be subject to the following additional conditions:


                (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such

 
63

--------------------------------------------------------------------------------

 

assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $8,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;


                (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;


                (C) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500;


                (D) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Obligors and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws; and


                (E) without the prior written consent of the Administrative
Agent, no assignment shall be made to a prospective assignee that bears a
relationship to the Borrower described in Section 108(e)(4) of the Code.


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by [a] a Lender, [b] an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga­tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register").  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register

 
64

--------------------------------------------------------------------------------

 

pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a "Participant") in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that [A] such Lender's
obligations under this Agreement shall remain unchanged,; [B] such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; [C] the Borrower, the Administrative Agent, the Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement; and [D] without the prior written consent of the Administrative
Agent, no participation shall be sold to a prospective participant that bears a
relationship to the Borrower described in Section 108(e)(4) of the Code. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant [A]
shall be subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender);
[B] agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and [C] shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under this Agreement (the "Participant Register"). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 
65

--------------------------------------------------------------------------------

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instru­ments  delivered in connection with or pursuant to this Agreement shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstand­ing and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.


SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.


SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 
66

--------------------------------------------------------------------------------

 

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.


(a)  This Agreement shall be construed in accordance with and governed by the
law of the Commonwealth of Kentucky.


(b)  The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any state or federal court
located within the County of Jefferson, Commonwealth of Kentucky, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in the Commonwealth of Kentucky or, to the extent permitted by law,
in such federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its proper­ties in
the courts of any jurisdiction.


(c)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
here­after have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO [A] CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND [B] ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12.  Confidentiality.


(a) Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed [a] to its and its Affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made

 
67

--------------------------------------------------------------------------------

 

will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), [b] to the extent requested by any
regulatory authority, [c] to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, [d] to any other party
to this Agreement, [e] in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, [f] subject to an agreement containing provisions
substantially the same as those of this Section, to [i] any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or [ii] any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, [g] with the consent of the Borrower or [h] to
the extent such Information [i] becomes publicly available other than as a
result of a breach of this Section or [ii] becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.  For the purposes of this Section,
"Information" means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


(b)  EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)  ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER OBLIGORS
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


SECTION 9.13.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under appli­cable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans

 
68

--------------------------------------------------------------------------------

 

or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.  Without limitation of the foregoing, it is the intent of the Credit
Parties and Borrower to conform to and contract in strict compliance with
applicable usury law from time to time in effect.  All agreements between the
Credit Parties and Borrower are hereby limited by the provisions of this Section
which shall override and control all such agreements, whether now existing or
hereafter arising and whether written or oral.  In no way, nor in any event or
contingency (including, but not limited to, prepayment or acceleration of the
maturity of any Obligation), shall the interest taken, reserved, contracted for,
charged, or received under this Agreement, under the Notes or otherwise, exceed
the maximum nonusurious amount permissible under applicable law.  If, from any
possible construction of any of the Loan Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this Section and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document.  If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrower or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal amount of the Loans.  The
right to demand payment of the Loans or any other Obligations evidenced by any
of the Loan Documents does not include the right to receive any interest which
has not otherwise accrued on the date of such demand, and the Lenders do not
intend to charge or receive any unearned interest in the event of such demand. 
All interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of same does
not exceed the maximum nonusurious amount permitted by applicable law.
 
 
SECTION 9.14.  USA PATRIOT ACT.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.


< the balance of this page intentionally has been left blank >

 
69

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


ALMOST FAMILY, INC., a Delaware corporation




By  /s/ C. Steven Guenthner   
       C. Steven Guenthner,
       Senior Vice President and CFO




JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent




By      /s/ Karen B. Watson   
Karen B. Watson
Senior Vice President




BANK OF AMERICA, N.A., as a Lender and as Syndication Agent




By      /s/ Sofia E. Love        
           Sofia E. Love
           Senior Vice President




CITIBANK, N.A. as a Lender and as a Documentation Agent






By   /s/ Allen Fisher         
          Allen Fisher
          Vice President




FIFTH THIRD BANK, an Ohio banking corporation, as a Lender and as a
Documentation Agent






By    /s/ Richard G. Whipple   
          Richard G. Whipple
          Vice President


 

 
70

--------------------------------------------------------------------------------

 

 Exhibit A
 
 ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below [i] all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and [ii] to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause [i] above (the rights and
obligations sold and assigned pursuant to clauses [i] and [ii] above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.           
Assignor:                                ______________________________


2.            Assignee:                              
______________________________
                                                                  [and is an
Affiliate/Approved Fund of [identify Lender]1]


3.
Borrower(s):
 Almost Family, Inc., a Delaware corporation



4.             Administrative Agent:           JPMorgan Chase Bank, N.A., as the
administrative agent under the
 
  Credit Agreement



5.             Credit Agreement:                 The Credit Agreement dated as
of December 2, 2010 among Almost Family, Inc., the Lenders parties thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent

 
_________________ 
1 Select as applicable.

 
 

--------------------------------------------------------------------------------

 



6. Assigned Interest:
 
Facility Assigned2
 
Aggregate Amount of Commitment/Loans for all Lenders
 
Amount of Commitment/Loans Assigned
 
Percentage Assigned of Commitment/Loans3
      $         $   %     $         $   %     $         $   %





Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the other Obligors and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


 
[NAME OF ASSIGNOR]





By:______________________________
   Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
   Title:





 
________________ 
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)
 
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
 

--------------------------------------------------------------------------------

 

Consented to and Accepted:


JPMORGAN CHASE BANK, N.A., as
  Administrative Agent




By_________________________________
  Title:




Consented to:


ALMOST FAMILY, INC., a Delaware corporation




By________________________________
  Title:




[add consent of Issuing Bank]



 
 

--------------------------------------------------------------------------------

 

ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1   Assignor.  The Assignor [a] represents and warrants that [i] it is the
legal and beneficial owner of the Assigned Interest, [ii] the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and [iii] it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and [b] assumes no responsibility with respect to [i] any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, [ii] the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, [iii] the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or [iv] the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee [a] represents and warrants that [i] it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, [ii] it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
[iii] from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, [iv] it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, [v] if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and [vi] it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and [b] agrees that [i] it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and [ii] it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the Commonwealth of Kentucky.

 
 

--------------------------------------------------------------------------------

 

 
Exhibit B
 
COMMITMENT AND ACCEPTANCE
 


This Commitment and Acceptance (this “Commitment and Acceptance”) is dated as of
______________, 20__, and is entered into among the parties listed on the
signature pages hereof. Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement (as
defined below).


PRELIMINARY STATEMENTS
 
Reference is made to that certain Credit Agreement dated as of December 2, 2010,
by and between ALMOST FAMILY, INC., a Delaware corporation, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the Lenders that are parties thereto (as the
same may from time to time be amended, modified, supplemented or restated, in
whole or in part and without limitation as to amount, terms, conditions or
covenants, the “Credit Agreement”).
 
Pursuant to Section 2.20 of the Credit Agreement, the Borrower has requested an
increase in the total Commitments from $__________ to $____________.  Such
increase in the total Commitments is to become effective on _________________
_____, 20__ (the “Increase Date”) [THIS DATE IS TO BE MUTUALLY AGREED UPON BY
THE BORROWER, THE ACCEPTING LENDER AND ADMINISTRATIVE AGENT IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 2.20(b) OF THE CREDIT AGREEMENT].  In connection with
such requested increase in the total Commitments, the Borrower, Administrative
Agent and ________________ (“Accepting Lender”) hereby agree as follows:
 
1. ACCEPTING LENDER’S COMMITMENT.  Effective as of the Increase Date, [Accepting
Lender shall become a party to the Credit Agreement as a Lender, shall have all
of the rights and obligations of a Lender thereunder, shall agree to be bound by
the terms and provisions thereof and shall thereupon have a Commitment under and
for purposes of the Credit Agreement in an amount equal to the] [the Commitment
of Accepting Lender under the Credit Agreement shall be increased from
$____________ to the] amount set forth opposite Accepting Lender’s name on the
signature pages hereof.
 
[2. REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDER.  Accepting Lender [a]
represents and warrants that [i] it has full power and authority, and has taken
all action necessary, to execute and deliver this Commitment and Acceptance and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, [ii] it satisfies the requirements, if any, specified in
the Credit Agreement that are required to be satisfied by it in order to become
a Lender, [iii] from and after the Increase Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, [iv] it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) and (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and [v] if it is a
Non-U.S. Lender, it has delivered any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Accepting Lender; and [b] agrees that [i] it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and [ii] it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.]
 
 

 
 

--------------------------------------------------------------------------------

 

Paragraph 2 is to be inserted only if Accepting Lender is not already a party to
the Credit Agreement prior to the Increase Date.
 
               3. REPRESENTATION OF THE COMPANY.  The Borrower hereby represents
and warrants that, as of the date hereof and as of the Increase Date, no event
or condition shall have occurred and then be continuing that constitutes a
Default or Unmatured Default.
 
                4. GOVERNING LAW.  This Commitment and Acceptance shall be
governed by the internal law, and not the law of conflicts, of the Commonwealth
of Kentucky.
 
                5. NOTICES.  For the purpose of notices to be given under the
Credit Agreement, the address of Accepting Lender (until notice of a change is
delivered) shall be the address set forth in the Administrative Questionnaire
that Accepting Lender has delivered to the Administrative Agent.
 
< the balance of this page intentionally has been left blank >
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.
 
BORROWER:
 
ALMOST FAMILY, INC., a Delaware corporation
 
By:__________________________
 
Name:_______________________
 
Title: ________________________
 


 
ADMINISTRATIVE AGENT:
 
JPMORGAN CHASE BANK, N.A.,
 
AS ADMINISTRATIVE AGENT
 
By: __________________________
 
Name: ________________________
 
Title: _________________________
 


 
COMMITMENT:                                                               ACCEPTING
LENDER:
 
$__________________                                                   [NAME OF
ACCEPTING LENDER]
 
By: __________________________
 
Name: ________________________
 
Title: _________________________
 

 
 

--------------------------------------------------------------------------------

 

Exhibit C


 
COMPLIANCE CERTIFICATE
 
This Compliance Certificate is being delivered to JPMorgan Chase Bank, N.A., a
national banking association (in its individual capacity “Chase”), for itself as
a Lender and as Administrative Agent for the Lenders, as that term is defined
herein, pursuant to Section 5.01(c) of that certain Credit Administrative
Agreement dated as of December 2, 2010 (including any amendments thereto) among
[i] Almost Family, Inc., a Delaware corporation (“Borrower”), [ii] the financial
institution(s) that are parties thereto and their respective successors and
Eligible Assignees (each individually a “Lender” and collectively “Lenders”) and
[iii] Chase, for itself as a Lender and as agent (“Administrative Agent”) for
the Lenders (together with all amendments, modifications and supplements thereto
and all restatements thereof, the “Credit Agreement”). All capitalized terms
used herein without definition shall have the meanings assigned to those terms
in the Credit Agreement.  The undersigned Financial Officer of Borrower hereby
certifies that, as of the last day of the most recently ended fiscal quarter,
____________________ _____, 20__ (the “Calculation Date”):
 
1.           Ratio Requirements.
 
                A.            The Adjusted Fixed Charge Coverage Ratio as of the
Calculation Date was _____ to 1.00 calculated as follows (all amounts in the
following calculations are determined for Borrower on a consolidated basis):
 
                [1]            Net income determined in accordance with
GAAP                                                                             
__________
plus, to the extent included in the calculation of net
                                income the sum of
 
[2]           Income and franchise taxes paid or
accrued                                                                                         
__________
 
[3]           Interest expense, net of interest income, paid or
accrued                                                                   
__________
 
[4]           Amortization and depreciation
expense                                                                                                 
__________
 
 
[5]
Extraordinary or non-recurring “cash” losses

 
acceptable to Administrative Agent
                                                      __________

 
[6]           Extraordinary or non-recurring non-cash charges
 
acceptable to Administrative
Agent                                                                                                     
 __________
 
less, to the extent included in the calculation of net income the sum of
 
 
[7]
The income of any Person (other than wholly-owned

 
 
Subsidiaries of Borrower) in which any Borrower or a

 
 
wholly owned Subsidiary of a Borrower has an ownership

 
 
interest except to the extent such income is received by

 
 
Borrower or such wholly-owned Subsidiary in a cash
distribution during such period                          __________

 
                               distribution during such period
  

 

 
 

--------------------------------------------------------------------------------

 

[8]           Gains from sales or other dispositions of assets (other than
Inventory in the normal
                                course of
business)                                                                       
                                                           __________
 
[9]           Extraordinary or non-recurring
gains                                                                                                     
__________
 
 
[10]
EBITDA: ([1]+([2]+[3]
+[4]+[5]+[6])                                                                                                        __________
-([7]+[8]+[9])                                      

                               
 
 
[11]
Acquired EBITDA

 
                               (attach Acquired EBITDA Calculation Rider)
                                      __________

 
 
[12]
Adjusted EBITDA ([10] + [11])
                      __________

 
 
[13]
Rent Expense
                      __________

 
 
[14]
EBITDAR ([12]+[13])
                      __________

 
[15]           Interest
expense                                                                                                                                      
__________
 
[16]           Rent Expense ([13]
above)                                                                                                                     
__________
 
 
[17]
Adjusted Fixed Charges: (Total of [15]
plus
[16])                                                                                                                                                    
$_________

 
 
               Calculation: [14] divided by [17]
                                                      __________

 
               Required:  not less than 3.00 to 1.00
 
B.  
The Leverage Ratio as of the Calculation Date, was _____ to 1.00 calculated as
follows (all amounts in the following calculation are determined for Borrower on
a consolidated basis):

 
 
[1]
Indebtedness for borrowed money
                      __________

 
 
[2]
Indebtedness under Capital Leases
                      __________

 
 
[3]
Subordinated Debt
                                      __________

 
 
[4]
Mandatorily redeemable preferred stock
                      __________

 
 
[5]
Contingent debt obligations including under
Letters of Credit           
                                                                                                            
__________

 
 
[6]
Total Funded Debt:  [1]+[2]+[3]+[4]+[5]
                      __________

 
 
[7]
Adjusted EBITDA: Section 1A [12] above
                      __________

 
Calculation:  [6] divided by
[7]                                                                                                                
__________
 
Required:                       Not greater than 3.00 to 1.00.

 
 

--------------------------------------------------------------------------------

 

                        C.  The Net Worth of the Borrower as of the Calculation
Date was $____________
([3] below):
 
[1]
Capital stock and additional paid-in capital
                      __________

 
 
[2]
Retained earnings (or less accumulated deficit)
calculated in conformity with
GAAP                                                                                     
__________
 

 
 
[3]
Net Worth [1]+[2]
                                      __________

 
 
Required:
Not less than the sum of [i] $130,000,000 plus [ii] 50% of net income, without
giving effect to any losses, during each fiscal quarter of Borrower beginning
with the fiscal quarter of Borrower ending December 31, 2010, plus [iii] the net
proceeds received by Borrower arising from any issuance of Equity Interests in
Borrower, minus [iv] the Share Repurchase Credit.

 
[i]           $130,000,000
 


 
+           [ii]            ___________
 
                +           [iii]           ___________
 
             Total:       ___________
 
The undersigned Financial Officer of Borrower further certifies that he or she
has reviewed the Credit Agreement and has no knowledge of any event or condition
which constitutes a Default or an Event of Default other than [if any Default or
Event of Default has occurred, describe the same, the period of existence
thereof and what action the any Borrower has taken or proposes to take with
respect thereto].
 
IN WITNESS WHEREOF, Borrower through its duly authorized Financial Officer, has
executed this Compliance Certificate this _____ day of _______________, 20__.
 


 
ALMOST FAMILY, INC., a Delaware corporation
 
By:           ______________________________
 


 
Name:           ______________________________
 


 
Title:           ______________________________
 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT D-1
 


[FORM OF]
 
U.S. TAX CERTIFICATE
 
 (For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of December 2, 2010
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Almost Family, Inc., a Delaware corporation, JPMorgan Chase
Bank, N.A., as Administrative Agent, and each Lender from time to time party
thereto.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that [i] it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, [ii] it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, [iii] it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, [iv] it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and [v] the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.
 
                The undersigned has furnished the Administrative Agent and the
Borrower with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


                Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.


[NAME OF LENDER]




By:______________________________________
Name:
Title:


Date: ________ __, 20[ ]

 
 

--------------------------------------------------------------------------------

 



EXHIBIT D-2


[FORM OF]
U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of December 2, 2010
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Almost Family, Inc., a Delaware corporation, JPMorgan Chase
Bank, N.A., as Administrative Agent, and each Lender from time to time party
thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that [i] it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, [ii] its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), [iii]
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, [iv]
none of its partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, [v] none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that [1] if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and [2] the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:______________________________________
Name:
Title:


Date: ________ __, 20[ ]





 
 

--------------------------------------------------------------------------------

 



EXHIBIT D-3
[FORM OF]
U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of December 2, 2010
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Almost Family, Inc., a Delaware corporation, JPMorgan Chase
Bank, N.A., as Administrative Agent, and each Lender from time to time party
thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that [i] it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, [ii]
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
[iii] it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, [iv] it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and [v] the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that [1] if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and [2]
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]




By:______________________________________
Name:
Title:


Date: ________ __, 20[ ]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-4
[FORM OF]
U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of December 2, 2010
(as amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Almost Family, Inc., a Delaware corporation, JPMorgan Chase
Bank, N.A., as Administrative Agent, and each Lender from time to time party
thereto.


Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that [i] it is the sole record owner of the
participation in respect of which it is providing this certificate, [ii] its
partners/members are the sole beneficial owners of such participation, [iii]
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, [iv] none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, [v] none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and [vi] the interest payments in question are not effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that [1] if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and [2] the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:______________________________________
Name:
Title:


Date: ________ __, 20[ ]



 
 

--------------------------------------------------------------------------------

 

Schedule 2.01


(Commitments of Lenders)




Lender                                                                                     Amount
of Commitment


1.  JPMorgan Chase Bank,
N.A.                                                           $  47,500,000


2.  Bank of America,
N.A.                                                                      $  32,500,000


3.  Citibank,
N.A.                                                                                     $  22,500,000


4.  Fifth Third
Bank                                                                                 $  22,500,000


     Total                                                                                                    
$125,000,000



 
 

--------------------------------------------------------------------------------

 

Schedule 3.01
 
ALMOST FAMILY, INC.
 
LIST OF SUBSIDIARIES
 
CORPORATIONS
 
Name and Federal ID No.
 
 
Authorized Capital Stock
 
Number of
Issued and Outstanding Shares
 
State of Incorporation and State ID. No.
1. Adult Day Care of America, Inc. #
                    06-1207175
1,000 shares of common stock, $.001 par value per share
    1,000  
DE
2128204
2. Adult Day Care of Louisville, Inc. #
                    61-1284635
1,000 shares
    100  
KY
0339255
3. Caretenders of Birmingham, Inc.
                    31-1298687
5,000 shares common stock, no par value
Owned by National Health Industries, Inc.
    1,000  
AL
D/C 137-184
4. Caretenders of Cincinnati, Inc.
                     31-1463449
1,000 shares
Owned by National Health Industries, Inc.
    100  
KY
0414264
5. Caretenders of Cleveland, Inc.
                    61-1306845
1,000 shares
Owned by National Health Industries, Inc.
    100  
KY
0418732
6. Caretenders of Columbus, Inc.
                    61-1302995
1,000 shares
Owned by National Health Industries, Inc.
    100  
KY
0414266
7. Caretenders of New Jersey, Inc.
                    61-1324074
1,000 shares
Owned by National Health Industries, Inc.
    100  
KY
0341106
8. Caretenders Visiting Services
                     Employment Company, Inc.
                     61-1326749
1,000 shares
Owned by National Health Industries, Inc.
    100  
KY
0456266
9. National Health Industries, Inc. #
                    61-0997496
1,000 shares of common stock without par value
    1,000  
KY
0119806

 
 
 

--------------------------------------------------------------------------------

 
 
10. Patient Care, Inc.
                      22-2088938
1,000 shares of common stock, $.01 par value per share; owned by AFAM
Acquisition, LLC
    1,000  
DE
2320425
11. Patient Care Medical Services, Inc.
                      22-2170708
10 shares of common stock; owned by Patient Care, Inc.
    10  
NJ
0100027270
12. Patient Care New Jersey, Inc.
                      20-1574433
1,000 shares of common stock; owned by Patient Care, Inc.
    1,000  
DE
3848463
13. Patient Care Pennsylvania, Inc.
                      37-1459396
1,000 shares of common stock; owned by Patient Care, Inc.
    100  
DE
3623151
14. Priority Care, Inc.
                      06-1482496
100 shares of common stock; owned by Patient Care, Inc.
    100  
CT
0561909



 
LIMITED LIABILITY COMPANIES
Name and Federal ID No.
Ownership
State of Organization and State ID. No
AFAM Acquisition, LLC
26-2866404
100% by Almost Family, Inc.
KY
0705309
AFAM Acquisition Ohio, LLC
26-3979925
100% by National Health Industries, Inc.
KY
0718677
Almost Family PC of Ft. Lauderdale, LLC
26-1260724
100% by National Health Industries, Inc.
FL
L07000103414
Almost Family PC of Kentucky, LLC
26-1259925
100% by National Health Industries, Inc.
KY
0675489
Almost Family PC of SW Florida, LLC
26-1261522
100% by National Health Industries, Inc.
FL
L07000103411
Almost Family PC of West Palm, LLC
26-1263982
100% by National Health Industries, Inc.
FL
L07000103413
Caretenders Mobile Medical Services, LLC
26-1162933
100% by National Health Industries, Inc.
OH
1726247
Caretenders of Jacksonville, LLC
20-5890994
100% by National Health Industries, Inc.
FL
L06000110767
Caretenders Visiting Services of Columbus, LLC
20-8428138
100% by National Health Industries, Inc.
OH
1676001

 
 
 

--------------------------------------------------------------------------------

 
 
Caretenders Visiting Services of Cook County, LLC
20-5826574
 
100% by National Health Industries, Inc.
 
IL
02013231
Caretenders Visiting Services of  District 6, LLC
30-0425709
100% by National Health Industries, Inc.
KY
0565533
Caretenders Visiting Services of  District 7, LLC
30-0425714
100% by National Health Industries, Inc.
KY
0565534
Caretenders Visiting Services of  Gainesville, LLC
30-0425715
100% by National Health Industries, Inc.
FL
L05000016996
Caretenders Visiting Services of  Hernando County, LLC
20-5826497
100% by National Health Industries, Inc.
FL
L06000104096
Caretenders Visiting Services of  Kentuckiana, LLC
20-3021812
100% by National Health Industries, Inc.
KY
0615538
Caretenders Visiting Services of Ocala,  LLC
20-4522444
100% by National Health Industries, Inc.
FL
L06000028455
Caretenders Visiting Services of Orlando, LLC
 30-0425717
100% by National Health Industries, Inc.
KY
0597949
Caretenders Visiting Services of Pinellas County, LLC
20-5826531
100% by National Health Industries, Inc.
FL
L06000104100
Caretenders Visiting Services of Southern  Illinois, LLC
20-5826553
100% by National Health Industries, Inc.
IL
02013258
Caretenders Visiting Services of St. Augustine, LLC
20-2910357
100% by National Health Industries, Inc.
FL
L05000052409
Caretenders Visiting Services of St. Louis, LLC
20-5826598
100% by National Health Industries, Inc.
MO
LC0774505
Caretenders VS of Boston, LLC
26-1258759
100% by National Health Industries, Inc.
MA
000962269
Caretenders VS of Central KY, LLC
26-1259391
100% by National Health Industries, Inc.
KY
0675492
Caretenders VS of Lincoln Trail, LLC
26-3632764
100% by National Health Industries, Inc.
KY
0715613
Caretenders VS of Louisville, LLC
26-1264112
100% by National Health Industries, Inc.
KY
0675491
Caretenders VS of Northern KY, LLC
26-1259246
100% by National Health Industries, Inc.
KY
0675495
Caretenders VS of Ohio, LLC
26-3706241
100% by National Health Industries, Inc.
OH
1812627
Caretenders VNA of Ohio, LLC
27-3756374
100% by National Health Industries, Inc.
OH
1970058

 
 
 

--------------------------------------------------------------------------------

 
Caretenders VS of Western KY, LLC
26-1258938
100% by National Health Industries, Inc.
KY
0675497
Mederi Caretenders VS of Broward, LLC
26-1264504
100% by National Health Industries, Inc.
FL
L07000103409
Mederi Caretenders VS of  SE FL, LLC
26-1264234
100% by National Health Industries, Inc.
FL
L07000103410
Mederi Caretenders VS of SW FL, LLC
26-1264384
100% by National Health Industries, Inc.
FL
L07000103412
Mederi Caretenders VS of Tampa, LLC
 26-1248096
100% by National Health Industries, Inc.
FL
L07000104055
Patient Care Connecticut, LLC
27-0726569
100% by Priority Care, Inc.
CT
0979769
Princeton Home Health, LLC
20-5081107
100% by National Health Industries, Inc.
AL
DLL 480-611



# Almost Family, Inc. owns 100% of the issued and outstanding capital stock of
each





 
 

--------------------------------------------------------------------------------

 

Schedule 3.06


Schedule of Actions, Suits and Proceedings ("Disclosed Matters")
         
PROCEEDING TYPE
PARTIES
CLAIM ISSUE
STATUS
BORROWER'S COUNSEL
Congressional Inquiry
United States Senate Committee on Finance
On April 27, 2010, The Wall Street Journal published an article exploring the
relationship between the Centers for Medicare & Medicaid Services home health
payment policies and the utilization rates of certain home health
agencies.  Following The Wall Street Journal article, on May 12, 2010, the
United States Finance Committee sent a letter to each of the publicly traded
companies mentioned in the article requesting information including Medicare
utilization rates for therapy visits.
Active
Karina V. Lynch
George G. Olsen
Williams & Jensen, PLLC
701 8th Street, NW, Suite 500
Washington, DC 20001
Regulatory Investigation
United States Securities and Exchange Commission
Civil subpoena for, and notice of investigation seeking documents related to the
Borrower's home health care services and operations, including reimbursements
under the Medicare home health prospective payments system, since January 1,
2000.
Active
Bruce Coolidge
Daniel Rosenthal
Wilmer Hale
1875 Pennsylvania Avenue, NW
Washington, DC 20006
         
Four Derivative Complaints, Jefferson Circuit Court
Plaintiffs:
- Daniel Himmel, derivatively on behalf of Almost Family, Inc., Case No.
10-CI-004892;
-Jared White, derivatively on behalf of Almost Family, Inc., Case No.
10-CI-005166;
- Norman Cohen, derivatively on behalf of Almost Family, Inc., Case No.
10-CI-05241;
- Richard Margolis, derivatively on behalf of Almost Family, Inc., Case No.
10-CI-005266.
 
Defendants:
- Almost Family, Inc., Nominal Defendant (in all cases)
- Borrower's board of directors and chief financial officer (in all cases)
In reference to The Wall Street Journal article (referred to above) and the
subsequent government investigations (Senate Finance Committee and SEC referred
to above) alleges individual defendants breached duties owed to the Borrower in
connection with Medicare reimbursements for home therapy visits.
Active
(consolidated)
K.Gregory Haynes
Virginia Hamilton Snell
Wyatt Tarrant & Combs
500 West Jefferson Street
Louisville, Kentucky 40202

 
 
 

--------------------------------------------------------------------------------

 
Derivative Complaint, U.S. District Court for the Western District of Kentucky
Plaintiff:
- Blaze B. Huston, derivatively on behalf of Almost Family, Inc., Case No.
3:10-cv-00691-JGH
 
Defendants:
- Almost Family, Inc., Nominal Defendant
- Borrower's board of directors and chief financial officer
In reference to The Wall Street Journal article (referred to above) and the
subsequent government investigations (Senate Finance Committee and SEC referred
to above) alleges individual defendants breached duties owed to the Borrower in
connection with Medicare reimbursements for home therapy visits.
Active
K.Gregory Haynes
Virginia Hamilton Snell
Wyatt Tarrant & Combs
500 West Jefferson Street
Louisville, Kentucky 40202
 
Bruce Coolidge
Daniel Rosenthal
Wilmer Hale
1875 Pennsylvania Avenue, NW
Washington, DC 20006

 
 
 

--------------------------------------------------------------------------------

 

         
Four putative class action lawsuits, U.S. District Court for the Western
District of Kentucky
Plaintiffs:
- City of Livonia Employees Retirement System, Case No. 3:10-cv-5250-H;
- Kandi Sterling, Case No.3:10-cv-00535-JGH;
- Blaze B. Huston, Case No. 3:10-cv-00540-CRS;
- Peter Barcia, Case No. 3:10-cv-00577-CRS
 
Defendants:
Borrower, its chief executive office and chief financial officer
In reference to The Wall Street Journal article (referred to above) and the
subsequent government investigations (Senate Finance Committee and SEC referred
to above) alleges violations of federal securities laws.
Active
(consolidated)
Bruce Coolidge
Daniel Rosenthal
Wilmer Hale
1875 Pennsylvania Avenue, NW
Washington, DC 20006
 
Edward H. Stopher
Boehl Stopher & Graves
400 West Market Street
Louisville, Kentucky 40202
Investigation arising in the context of a False Claims Act qui tam complaint.
United States Department of Health and Human Services Office of Inspector
General
Relates to an investigation arising in the context of a False Claims Act qui tam
complaint containing allegations regarding the Company’s Medicare practices for
its visiting nurse operations in Birmingham, Alabama.
Active
G. Douglas Jones
Thomas J,. Butler
Haskell Slaughter Young & Rediker, LLC
1400 Park Place Tower
2001Park Place North
Birmingham, Alabama 35203




 
 

--------------------------------------------------------------------------------

 

Schedule 5.09


(Financial Covenants)




The consolidated financial statements of Borrower shall, as of each Calculation
Date commencing September 30, 2010, reflect compliance with the following
financial covenants, determined in accordance with GAAP:
 
A.           The Adjusted Fixed Charge Coverage Ratio shall not be less than
3.00 to 1.00.
 
B.           The Leverage Ratio shall not be greater than 3.00 to 1.00.
 
C.           Net Worth shall not be less than the sum of [i] $130,000,000, plus
[ii] 50% of net income, without giving effect to any losses, during each fiscal
quarter of Borrower beginning with the quarter ending September 30, 2010, plus
[iii] one hundred percent (100%) of the proceeds received by Borrower arising
from any issuance of Equity Interests in Borrower after the date of this
Agreement, net of reasonable expenses, commissions and fees associated with such
issuance, minus [iv] to the extent that the Borrower makes cash repurchases of
its Equity Interests in any fiscal year of the Borrower, the amount (the “Share
Repurchase Credit”) of all such cash repurchases during such fiscal year not
exceeding $10,000,000.
 



 
 

--------------------------------------------------------------------------------

 

Schedule 6.01


(Existing Indebtedness)






The Borrower and its Subsidiaries are party to certain Capital Leases, which are
a type of “Indebtedness” as defined herein.  Existing Indebtedness at September
30, 2010 is:


Type #
 
Amount
 
Due
Note
  $ 125,000  
11/1/2013
Note
    1,500,000  
3/26/2011
Note
    100,000  
11/15/2011
Note
    1,200,000  
6/28/2012
abandoned Lease
    618,973  
Monthly installments
Capital Lease
    173,897  
Monthly installments







# each Note is payable as part of the consideration for an Acquisition

 
 

--------------------------------------------------------------------------------

 

[UPDATE AS APPROPRIATE]
 
Schedule 6.02
(Existing Liens)


 
Debtor Name
 
Jurisdiction
 
Type of Lien
 
File #
 
File Date
 
Party
 
Collateral/Amount
Almost Family, Inc.
Delaware Secretary of State
UCC-1 Financing Statement
31070104
4/25/03
IOS Capital, LLC, Macon, Georgia
Leased equipment
 
UCC-1 Financing Statement
 
43513621
In Lieu for Jefferson County, Kentucky Filing 00-04080
2/10/04
JP Morgan Chase Bank, N.A.
All assets
 
UCC-1 Financing Statement
52378678
8/02/05
Chase Equipment Leasing, Inc.
Leased equipment
UCC-3 Financing Statement
Amendment
52717917
Amends 52378678
9/01/05
Chase Equipment Leasing, Inc.
Leased equipment
UCC-3 Financing Statement
Amendment
60368753
Amends 52378678
1/31/06
Chase Equipment Leasing, Inc.
Leased equipment
UCC-3 Financing Statement
Amendment
62156818
Amends 52378678
06/23/02
Chase Equipment Leasing, Inc.
Leased equipment
UCC-1 Financing Statement
 
52592252
08/19/05
Chase Equipment Leasing, Inc.
Leased Equipment
Almost Family, Inc.
Delaware Secretary of State
UCC-1 Financing Statement
61457308
05/01/06
IOS Capital
Macon, Georgia
Leased Equipment
UCC-1 Financing Statement
 
61522614
 
05/01/06
JPMorgan Chase Bank, N.A. successor in interest to Bank One, Kentucky, NA as
Agent Louisville, Kentucky
Equipment

 
 
 

--------------------------------------------------------------------------------

 
National Health Industries, Inc.
 
 
 
 
 
 
 
Kentucky Secretary of State
UCC- 1 Financing Statement
2004-2028636-83
 
07/27/2004
Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent)
Louisville, Kentucky
All assets
Adult Day Care of Louisville, Inc.
 
 
 
 
 
 
 
Kentucky Secretary of State
UCC- 1 Financing Statement
2004-2002686-40
 
04/13/2004
Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, with its main
office in Chicago, Il, Louisville, Kentucky
All assets
2004-2002686-40
Termination
―
―
―
Jefferson County, Ky
State & Tax Lien
1094/0097 State Tax Lien
06/20/2007
Commonwealth of Kentucky
Amount Not Listed
Adult Day Care of America, Inc.
 
 
 
 
 
 
 
Delaware Secretary of State
UCC- 1 Financing Statement
42232876
 
08/03/2004
Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent)
Louisville, Kentucky
All assets
42232918
08/03/2004
Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent)
Louisville, Kentucky
All assets



 
 

--------------------------------------------------------------------------------

 
 
Debtor Name
 
Jurisdiction
 
Type of Lien
 
File #
 
File Date
 
Party
 
Collateral/Amount
Adult Day Care of Maryland, Inc.
 
 
 
 
 
 
 
MD Department of Assessments & Taxation
UCC -1 Financing Statement
00000001810298 85
12/15/1999
JPMorgan Bank, N.A.
All assets
UCC-3 Financing Statement
00000001810298
885
Continuation
01/06/2006
JPMorgan Bank, N.A.
All assets
UCC-3 Financing Statement
00000001810298
5
Amendment
01/06/2006
JPMorgan Bank, N.A.
All assets
UCC-3 Financing Statement
00000001810298
5
Termination
02/21/2006
JPMorgan Bank, N.A.
All assets
UCC-1 Financing Statement
000000018120008
5
 
07/28/2004
Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent)
Louisville, Kentucky
All assets
UCC-3 Financing Statement
00000001812008
5
Termination
02/21/2006
Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent)
Louisville, Kentucky
All assets
Caretenders of Visiting Services of Southwest Florida, Inc.
Kentucky Secretary of State
UCC – 1 Financing Statement
2004-2032555-98-01
08/12/2004
Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent)
Louisville, Kentucky
All assets



 
Debtor Name
 
Jurisdiction
 
Type of Lien
 
File #
 
File Date
 
Party
 
Collateral/Amount
Caretenders of Visiting Services of Columbus, Inc.
Kentucky Secretary of State
UCC-1 Financing Statement
2004-2022614-03
06/29/2004
Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, as Agent)
Louisville, Kentucky
All assets
UCC – 1 Financing Statement
2004-2022624-24
06/29/2004
Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, as Agent)
Louisville, Kentucky
All assets
UCC-1 Financing Statement
2004-2026114-32
07/15/2004
Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, as Agent)
Louisville, Kentucky
All assets



 
 

--------------------------------------------------------------------------------

 
 
Debtor Name
 
Jurisdiction
 
Type of Lien
 
File #
 
File Date
 
Party
 
Collateral/Amount
Caretenders of Visiting Services of Employment Company, Inc.
Kentucky Secretary of State
UCC-1 Financing Statement
2004-2002662-64-01
04/13/2004
Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, with its main
office in Louisville Kentucky
All assets
UCC – 3 Financing Statement Amendment
2004-2002662-64-02
03/31/2005
Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, with its main
office in Louisville, Kentucky
All assets
UCC-3 Financing Statement Amendment
2004-2002662-64-03
04/01/2005
Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, with its main
office in Louisville, Kentucky
All assets
UCC-1 Financing Statement
2005-2079044-13-03
03/30/2005
JPMorgan Chase, NA, Louisville, Kentucky
All assets



 
Debtor Name
 
Jurisdiction
 
Type of Lien
 
File #
 
 
File Date
 
Party
 
Collateral/Amount
Caretenders of Cincinnati, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Kentucky Secretary of State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
UCC-1 Financing Statement
    2004-2002689-73-01  
04/13/2004
Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, with its main
office in Chicago, Illinois, Louisville, Kentucky
All assets
UCC – 3 Financing Statement Amendment
    2004-2002689-73-02  
02/22/2006
Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, with its main
office in Chicago, Illinois, Louisville, Kentucky
All assets
UCC-1 Financing Statement Amendment
    2005-2123451.95-01  
10/17/2005
Bank One, NA , as Agent, Louisville, Kentucky
All assets
UCC-3 Financing Statement
    2005-2123451.95-02  
10/21/2005
Bank One, NA , as Agent, Louisville, Kentucky
All assets
Jefferson County, Kentucky
Federal & Tax Lien
    00692/0220  
08/26/2002
Department of the Treasury
$24,245.31 as of March 27, 1999









 
 

--------------------------------------------------------------------------------

 






 
Debtor Name
 
Jurisdiction
 
Type of Lien
 
File #
 
File Date
 
Party
 
Collateral/Amount
Caretenders of Columbus, Inc.
Kentucky Secretary of State
UCC-1 Financing Statement
2004-2002691-16-01
04/13/2004
Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, with its main
office in Chicago, Illinois, Louisville, Kentucky
All assets
UCC – 3 Financing Statement Amendment
2004-2002691-16-02
10/03/2006
Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, with its main
office in Chicago, Illinois, Louisville, Kentucky
All assets
Caretenders of Cleveland, Inc.
Kentucky Secretary of State
UCC-1 Financing Statement
2004-2002684-28
04/13/2004
Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, with its main
office in Chicago, Illinois, Louisville, Kentucky
All assets

 
 
 

--------------------------------------------------------------------------------

 
Caretenders of Indianapolis, Inc.
Kentucky Secretary of State
UCC-1 Financing Statement
2004-2025832-08
07/14/2004
Bank One, NA (as Successor in Interest to Bank One Kentucky, NA, as Agent,
Illinois, Louisville, Kentucky
All assets

  

 
Debtor Name
 
Jurisdiction
 
Type of Lien
 
File #
 
File Date
 
Party
 
Collateral/Amount
Caretenders of New Jersey, Inc.
Kentucky Secretary of State
UCC-1 Financing Statement
2004-2027863-14-01
07/23/2004
Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent,
Louisville, Kentucky
All assets
UCC – 3 Financing Statement Termination
2004-2027863-14-02
02/22/2006
Bank One, NA (as Successor in Interest to Bank One, Kentucky, NA, as Agent,
Louisville, Kentucky
All assets
 




 
 

--------------------------------------------------------------------------------

 

Schedule 6.08


(Existing Restrictions)




None.

 
 

--------------------------------------------------------------------------------

 

Pricing Grid Rider


 
As of each Interest Calculation Date, the ABR Margin and the LIBO Margin and the
Commitment Fee, respectively, shall be that percentage increment as set forth
below according to the Leverage Ratio determined as of such Interest Calculation
Date:
 


LEVEL
LEVERAGE
RATIO
ABR
MARGIN
LIBO
MARGIN
COMMITMENT FEE
1.         Less than or equal to 1.00 to 1.00
1.25
    2.25
0.30
2.         Greater than 1.00 to 1.00 and less than or equal to 1.50 to 1.00
1.50
    2.50
0.35
3.         Greater than 1.50 to 1.00 and less than or equal to 2.00 to 1.00
1.75
    2.75
0.40
4.         Greater than 2.00 to 1.00 and less than or equal to 2.50 to 1.00
2.00
    3.00
0.45
5.         Greater than 2.50 to 1.00
2.25
    3.25
0.50
       



Pricing will open at Level 1 above.
 
In the event that the Administrative Agent has not received the financial
statements required to be delivered pursuant to Section 5.01(a) or Section
5.01(b) of the Agreement, as applicable, together with the Compliance
Certificate pursuant to Section 5.01(c) of the Agreement, by the dates required
pursuant to the Agreement, the ABR Margin, LIBO Margin and Commitment Fee shall
be assumed to be and applied in accordance with Level 5 above, commencing as of
the date that the applicable financial statements and Compliance Certificate
were required to be delivered and continuing until three (3) Business Days
following the date the same are actually delivered.
 



 
 

--------------------------------------------------------------------------------

 

Acquired EBITDA Calculation Rider


ALMOST FAMILY, INC.
FOR QUARTER ENDING ________, 20__ (“Calculation Date”)


ADJUSTED EBITDA CALCULATION FOR COVENANT COMPLIANCE AND PRICING GRID
DETERMINATION:


AFAM Actual Trailing
Twelve Month EBITDA (As
Reported)                                                                                 A.           $___________________


PLUS:


Acquisition #1
Acquired EBITDA – _______________


For Quarter Ending   9/30/10:  Add $_________
For Quarter Ending 12/31/10:  Add $_________
For Quarter Ending   3/30/11:  Add $_________
For Quarter Ending   6/30/11:  Add $_________
For Each Quarter Thereafter:   Add
$0                                                                               B.           $_____________________#


Acquisition #2
Acquired EBITDA –______________


For Quarter Ending   _______:  Add $_________
For Quarter Ending   _______:  Add $_________
For Quarter Ending   _______:  Add $_________
For Quarter Ending   _______:  Add $_________
For Each Quarter Thereafter:  Add
$0                                                                              C.           $______________________#


Acquisition #3
Acquired EBITDA - ________________


For Quarter Ending   _______:  Add $_________
For Quarter Ending   _______:  Add $_________
For Quarter Ending   _______:  Add $_________
For Quarter Ending   _______:  Add $_________
For Each Quarter Thereafter:  Add
$0                                                                              D.           $_____________________#


Subtotal (sum of B through
D)                                                                                         
E.           $ _____________________


Lesser of E or 50% of A +
E                                                                                              
F.           $_____________________


Adjusted EBITDA (A +
F)                                                                                                
G.           $_____________________


# Insert applicable amount for Fiscal Quarter ending on the Calculation Date
only


 

 
 

--------------------------------------------------------------------------------

 
